Exhibit 10.39

THE PROFIT SHARING PLAN OF

QUEST DIAGNOSTICS INCORPORATED

(Amendment and Restatement
Effective January 1, 2007)

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

 

INTRODUCTION

1

 

 

DEFINITIONS

4

 

 

ELIGIBILITY AND PARTICIPATION

24

 

 

 

2.1

 

Eligibility

24

 

 

 

 

 

 

2.2

 

Participation

24

 

 

 

 

 

 

2.3

 

Beneficiary Designation

25

 

 

 

 

 

 

2.4

 

Investment Option Specification

26

 

 

 

 

 

 

2.5

 

Notification of Individual Account Balance

27

 

 

 

 

 

CONTRIBUTIONS

28

 

 

 

3.1

 

Employee Pre-Tax Contributions

28

 

 

 

 

 

 

3.2

 

Employer Matching Contributions

31

 

 

 

 

 

 

3.3

 

Discretionary Contributions

33

 

 

 

 

 

 

3.4

 

Rollover Contributions

33

 

 

 

 

 

 

3.5

 

Maximum Deductible Contribution

34

 

 

 

 

 

 

3.6

 

Actual Deferral Percentage Test Safe Harbor

34

 

 

 

 

 

 

3.7

 

Payment of Contributions to Trustee

35

 

 

 

 

 

 

3.8

 

Employee After-Tax Contributions

35

 

 

 

 

 

 

3.9

 

Actual Contribution Percentage Test Safe Harbor

35

 

 

 

 

 

 

3.10

 

Merger of Quest Diagnostics Incorporated Employee Stock Ownership Plan into this
Plan

36

 

 

 

 

 

 

3.11

 

USERRA

37

 

 

 

 

 

 

3.12

 

QNEC’s

37

 

 

 

 

 

ALLOCATIONS TO INDIVIDUAL ACCOUNTS

38

 

 

 

4.1

 

Individual Accounts

38

 

 

 

 

 

 

4.2

 

Allocation of Employee Pre-Tax Contributions

38

 

 

 

 

 

 

4.3

 

Allocation of Employer Matching Contributions

39

 

 

 

 

 

 

4.4

 

Allocation of Discretionary Contributions

39

 

 

 

 

 

 

4.5

 

Allocation of Forfeitures

39

 

 

 

 

 

 

4.6

 

Maximum Additions

40

i

--------------------------------------------------------------------------------




 

 

 

 

 

DISTRIBUTIONS

41

 

 

 

5.1

 

Normal Retirement

41

 

 

 

 

 

 

5.2

 

Disability

41

 

 

 

 

 

 

5.3

 

Death Before Retirement or Termination of Employment

41

 

 

 

 

 

 

5.5

 

Termination of Employment

43

 

 

 

 

 

 

5.6

 

Method of Payment

48

 

 

 

 

 

 

5.7

 

Cash-Outs; Consent

51

 

 

 

 

 

 

5.8

 

Benefits to Minors and Incompetents

52

 

 

 

 

 

 

5.9

 

Payment of Benefits

53

 

 

 

 

 

 

5.10

 

Valuation of Accounts

57

 

 

 

 

 

 

5.11

 

Direct Rollovers

60

 

 

 

 

 

 

5.12

 

Payment to Alternate Payee Under QDRO

62

 

 

 

 

 

 

5.13

 

Distribution Upon Severance from Employment

62

 

 

 

 

 

LOANS AND WITHDRAWALS

63

 

 

 

6.1

 

Loans to Participants

63

 

 

 

 

 

 

6.2

 

Hardship Withdrawals

66

 

 

 

 

 

 

6.3

 

Non-Hardship Withdrawals

69

 

 

 

 

 

 

6.4

 

Withdrawal of Dividends

71

 

 

 

 

 

 

6.5

 

Certain Dividends

72

 

 

 

 

 

 

6.6

 

Qualified Reservist Distribution

72

 

 

 

 

 

TRUST FUND

74

 

 

 

7.1

 

Contributions

74

 

 

 

 

 

 

7.2

 

Trustee

74

 

 

 

 

 

 

7.3

 

Employer Stock Fund

74

 

 

 

 

 

FIDUCIARIES

76

 

 

 

8.1

 

General

76

 

 

 

 

 

 

8.2

 

Corporation

76

 

 

 

 

 

 

8.3

 

Employer

77

 

 

 

 

 

 

8.4

 

Trustee

77

 

 

 

 

 

 

8.5

 

Committee

77

 

 

 

 

 

 

8.6

 

Claims for Benefits

79

ii

--------------------------------------------------------------------------------




 

 

 

 

 

 

8.7

 

Denial of Benefits – Review Procedure

79

 

 

 

 

 

 

8.8

 

Records

80

 

 

 

 

 

 

8.9

 

Missing Persons

81

 

 

 

 

 

AMENDMENT AND TERMINATION OF THE PLAN

82

 

 

 

9.1

 

Amendment of the Plan

82

 

 

 

 

 

 

9.2

 

Termination of the Plan

82

 

 

 

 

 

PROVISIONS RELATIVE TO EMPLOYERS INCLUDED IN PLAN

84

 

 

 

10.1

 

Method of Participation

84

 

 

 

 

 

 

10.2

 

Withdrawal

84

 

 

 

 

 

TOP-HEAVY PROVISIONS

86

 

 

 

11.1

 

Determination of Top-Heavy

86

 

 

 

 

 

 

11.2

 

Top-Heavy Definitions

87

 

 

 

 

 

MISCELLANEOUS

89

 

 

 

12.1

 

Governing Law

89

 

 

 

 

 

 

12.2

 

Construction

89

 

 

 

 

 

 

12.3

 

Administration Expenses

89

 

 

 

 

 

 

12.4

 

Participant’s Rights; Acquittance

89

 

 

 

 

 

 

12.5

 

Spendthrift Clause

89

 

 

 

 

 

 

12.6

 

Merger, Consolidation or Transfer

89

 

 

 

 

 

 

12.7

 

Mistake of Fact

90

 

 

 

 

 

 

12.8

 

Counterparts

90

 

 

 

 

 

 

12.9

 

Transitional Rule

90

 

 

 

 

 

ADOPTION OF THE PLAN

91

 

 

Appendix A

92

 

 

Appendix B

93

 

 

Appendix C

95

iii

--------------------------------------------------------------------------------



INTRODUCTION

          Effective October 1, 1973, MetPath Inc. established the Profit Sharing
Plan of MetPath Inc. (the “MetPath Plan”) for the benefit of its eligible
employees.

          Effective September 1, 1986, the MetPath Plan was amended and restated
to incorporate a qualified cash or deferred arrangement under Code Section
401(k). Effective January 1, 1989, the MetPath Plan was again amended and
restated in its entirety to comply with the requirements of the Tax Reform Act
of 1986 and subsequent legislation.

          Prior to April 1, 1992, the MetPath Plan was funded through a group
annuity contract arrangement with Ætna Life Insurance Company and with
Connecticut National Bank as Trustee. Effective April 1, 1992, MetPath Inc.
severed the group annuity contract arrangement, removed Connecticut National
Bank as Trustee, and appointed Fidelity Management Trust Company as successor
Trustee.

          Prior to October 31, 1992, MetPath Inc., a New York corporation, was a
wholly-owned subsidiary of Corning Lab Services Inc. As a result of a corporate
restructuring, effective October 31, 1992, MetPath Inc. merged with and into
Corning Lab Services Inc. Consequently, effective October 31, 1992, the Profit
Sharing Plan of MetPath Inc. was renamed the Profit Sharing Plan of Corning Lab
Services Inc.

          As a result of another corporate restructuring, effective January 1,
1994, Corning Lab Services Inc. changed its name to MetPath Inc., a Delaware
corporation. Consequently, effective January 1, 1994, the Profit Sharing Plan of
Corning Lab Services Inc. was renamed the Profit Sharing Plan of MetPath Inc.

          Effective January 1, 1996, the Plan was again amended and restated in
its entirety to reflect certain substantive changes and was renamed the Profit
Sharing Plan of Corning Life Sciences Inc. to reflect another corporate
restructuring effective December 31, 1994.

          Also effective January 1, 1996, the assets and liabilities of this
Plan representing the account balances of Corning SciCor, Inc. employees were
transferred to the Corning Pharmaceutical Services Inc. Retirement Savings Plan.

          Effective December 31, 1996, the Plan was again amended and restated
in its entirety to reflect the spinoff of Quest Diagnostics Incorporated from
Corning Incorporated and the

1

--------------------------------------------------------------------------------



adoption of an employee stock ownership plan and was renamed the Profit Sharing
Plan of Quest Diagnostics Incorporated.

          Effective January 1, 1997, the Plan was again amended and restated to
reflect certain substantive changes and to comply with the applicable provisions
of the following acts: the Uniformed Services Employment and Reemployment Rights
Act of 1994, the Small Business Job Protection Act of 1996, the Taxpayer Relief
Act of 1997, the Internal Revenue Service Restructuring and Reform Act of 1998,
and the Community Renewal Tax Relief Act of 2000.

          On June 18, 2002, a First Amendment to the Plan was signed.

          Effective January 1, 2002, the Plan is hereby again amended and
restated to incorporate the provisions of the First Amendment, to reflect
certain other substantive changes and to comply with the applicable provisions
of the Economic Growth and Tax Relief Reconciliation Act of 2001 and the Job
Creation and Worker Assistance Act of 2002.

          This Plan consists of a profit sharing plan which is intended to
qualify under Sections 401(a) and 401(k) of the Internal Revenue Code at 1986,
as amended (the “Code”).

          Prior to January 1, 2002, the Plan also consisted of an employee stock
ownership plan which was intended to qualify as a stock bonus plan under Code
Section 401(a) and as an employee stock ownership plan under Code Section
4975(e)(7).

          Effective October 1, 2002, the Quest Diagnostics Incorporated Employee
Stock Ownership Plan (the “ESOP”) merged into this Plan, and the assets and
liabilities of the ESOP were subsequently transferred to the Trust Fund.
However, the portion of this Plan representing the amounts transferred from the
ESOP shall not be considered an employee stock ownership plan under Code Section
4975(e)(7).

          Except as expressly provided herein, the Plan provisions as in effect
immediately prior to this amendment and restatement shall remain in effect for
those Participants who do not complete an hour of service at any time after
January 1, 2002.

          No provision of this amended and restated Plan shall be construed to
eliminate or reduce any early retirement benefit or subsidy that continues after
retirement or optional form of benefit that existed under the Plan prior to this
amendment and restatement, except to the extent permitted under Treasury
Regulations §1.401(a)-4 and §1.411(d)-4.

          Effective June 1, 2007, the portion of a Participant’s Individual
Account under the Plan that is invested in the Employer Stock Fund shall consist
of an employee stock ownership plan

2

--------------------------------------------------------------------------------



which is intended to qualify as a profit sharing plan under Code Section 401(a)
and as an employee stock ownership plan under Code Section 4975(e)(7).

          Effective January 1, 2007, the Plan is hereby again amended and
restated to incorporate the provisions of the First through the Sixth
Amendments, to reflect the merger of LabOne, Inc. Profit Sharing Plan and the
LabOne, Inc. Money Purchase Pension Plan. Certain provisions relating to the
Pension Protection Act of 2006 are adopted effective as of January 1, 2008.

3

--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS

1.1 As used herein, unless otherwise required by the context, the following
words and phrases shall have the meanings indicated:

          Active Participant – For purposes of the allocation of a Discretionary
Contribution made with respect to a Plan Year, a Participant is an Active
Participant if he (1) is an active Employee as of the last day of such Plan
Year, (2) is on authorized leave of absence as of the last day of such Plan
Year, (3) has terminated employment due to a reduction-in-force during such Plan
Year, or (4) has died during such Plan Year.

          Advance Medical Plan – The Advance Medical & Research Center, Inc.
Retirement Plan, the assets and liabilities of which have been transferred to
this Plan.

          Affiliate – An organization which is not an Employer, but which must
be considered together with an Employer under Code Sections 414(b), (c), (m) or
(o).

          AML-East Plan – The AML 401(k) Plan, the assets and liabilities of
which have been transferred to this Plan.

          AML-East Plan Participant – A Participant who was formerly a
participant in the AML-East Plan.

          AML-West Plan – The APL Healthcare Group Inc. Profit Sharing and
401(k) Plan, the assets and liabilities of which have been transferred to this
Plan.

          AML-West Plan Participant – A Participant who was formerly a
participant in the AML-West Plan.

          Appropriate Request – A request by a Participant in the form and
manner provided by the Committee that is appropriate for the intended purpose.
If the Committee and the Plan’s recordkeeper so agree, an Appropriate Request
may be executed over the telephone or Internet. To constitute an Appropriate
Request, such request must be completed correctly and, if required to be in
writing, duly executed and delivered to the Committee.

          Beneficiary – Any person designated by a Participant under Section 2.3
to receive such benefits as may become payable hereunder after the death of such
Participant.

          Board – The Board of Directors of the Corporation.

4

--------------------------------------------------------------------------------



          Catch-Up Pre-Tax Contributions – Contributions made to the Plan by the
Employer under Section 3.1(b) pursuant to a salary reduction agreement entered
into between the Employer and the Participant.

          CBCLS Employer Contribution Sub-Account – The CBCLS Employer
Contribution Sub-Account shall hold any amount transferred to this Plan from the
CBCLS Plan representing employer matching contributions and discretionary
contributions made to the CBCLS Plan on behalf of a Participant who was formerly
a participant in the CBCLS Plan but was not an active participant in the CBCLS
Plan on December 31, 1991, and any earnings and losses thereon. (Any amount
transferred to this Plan from the CBCLS Plan representing employer matching
contributions and discretionary contributions made to the CBCLS Plan on behalf
of a Participant who was an active participant in the CBCLS Plan on December 31,
1991 shall be held in such Participant’s Rollover Sub-Account.)

          CBCLS Plan – The Continental Bio Clinical Laboratory Service, Inc.
Profit Sharing and Retirement Savings Plan, the assets and liabilities of which
have been transferred to this Plan.

          CDS Plan – The Clinical Diagnostics Services 401(k) Plan, the assets
and liabilities of which have been transferred to this Plan.

          Code – The Internal Revenue Code of 1986, as amended.

          Committee – The Benefits Administration Committee, as provided for in
Section 8.5, or a duly-authorized representative of the Benefits Administration
Committee.

          Contributions – Payments as provided herein by the Employer to the
Trustee for the purpose of providing the benefits under this Plan.

          Corning Stock Fund – A stock fund investing primarily in the common
stock of Corning Incorporated.

          Corporation – Quest Diagnostics Incorporated (DE), or any successor
thereto. The Corporation is the “plan sponsor,” “named fiduciary,” and
“administrator” of the Plan (as such terms are defined under ERISA).

          Covance Stock Fund – A stock fund investing primarily in the common
stock of Covance, Inc., formerly know as Corning Pharmaceutical Services Inc.

          CPF Pension Plan – The Clinical Pathology, Inc. Pension Plan, the
assets and liabilities of which have been transferred to this Plan.

5

--------------------------------------------------------------------------------



          CPF Pension Plan Participant – A Participant whose Individual Account
includes a Money Purchase Pension Plan Sub-Account.

          CPF Savings Plan – The CPF/MetPath Savings and Retirement Plan
(formerly, the MDS Health Group, Inc. Savings and Retirement Plan), the assets
and liabilities of which have been transferred to this Plan.

          Damon Plan – The Damon Corporation Savings Plus Retirement Plan, the
assets and liabilities of which have been transferred to this Plan.

          Deferral Compensation – An Employee’s wages as defined in Code Section
3401(a) and all other payments of compensation to an Employee by an Employer (in
the course of the Employer’s trade or business) for which the Employer is
required to furnish the Employee a written statement under Code Sections
6041(d), 6051(a)(3) and 6052, excluding reimbursements or other expense
allowances, cash and non-cash fringe benefits (e.g., employee discounts), moving
expenses, deferred compensation and welfare benefits, plus Employee Pre-Tax
Contributions, salary reduction contributions to a Code Section 125 cafeteria
plan and pre-tax contributions to purchase qualified transportation fringe
benefits pursuant to Code Section 132(f)(4).

          Notwithstanding the preceding paragraph, (1) effective with the
September 3, 1999 pay date, Deferral Compensation shall include amounts (e.g.,
bonuses, commissions or unused vacation) paid by the Employer following the
Employee’s termination of employment with the Employer, but only if such amounts
are paid no later than 30 days after the Employee’s termination of employment;
(2) Deferral Compensation shall not include severance pay; and (3) Deferral
Compensation shall not include compensation generated from any of the following:
the disqualifying disposition of a statutory stock option; the disposition of
shares of stock under an employee stock purchase plan if the option price was
below the fair market value of the stock at the time the option was granted; the
value of a nonstatutory stock option at the time of grant or exercise; the
vesting of restricted stock; or the payment of dividends on restricted stock.

          Effective January 1, 2002, Deferral Compensation in excess of $200,000
(or such different amount as may be applicable under Code Section 401(a)(17)(B))
for any Plan Year shall not be taken into account.

          DeYor Plan – The DeYor Laboratories 401(k) Profit Sharing Plan and
Trust, the assets and liabilities of which have been transferred to this Plan.

6

--------------------------------------------------------------------------------



          Discretionary Contributions – Contributions made by an Employer under
Section 3.3.

          Effective Date – The Plan was effective October 1, 1973. Except as
otherwise specified, this amendment and restatement is effective January 1,
2007. The Effective Date for each Employer is set forth in Appendix A.

          Eligibility Service

          (a) As of any date, the aggregate of an Employee’s periods of
eligibility service (as defined in the next sentence), including any eligibility
service credited under subsection (b). For purposes of this subsection (a), a
period of eligibility service is each period of time required to be recognized
under this Plan commencing on the Employee’s Employment Commencement Date, or
any subsequent Reemployment Commencement Date, and ending on a Severance from
Service Date.

          (b) Eligibility service shall also include the following:

                    (1) Periods of employment with an Affiliate (while such
organization is an Affiliate) which would have constituted eligibility service
under the Plan had the Participant been employed by an Employer;

                    (2) Periods of employment with an Employer other than as an
Employee, including employment as a leased employee within the meaning of Code
Section 414(n), which would have constituted eligibility service under the Plan
had the Participant been employed as an Employee; provided, however, that
employment as a leased employee within the meaning of Code Section 414(n) shall
not be taken into account if more than five calendar days elapses between the
last day of employment as a leased employee and the Employment Commencement
Date;

                    (3) Periods of employment with an Employer prior to the
Employer’s Effective Date which would have constituted eligibility service under
the Plan had the service been rendered after the Employer’s Effective Date,
under rules promulgated by the Committee applied in a uniform and
nondiscriminatory manner, and to the extent permitted by applicable law;

                    (4) Periods of employment with the sponsor of a Merged Plan
prior to the Merged Plan’s Merger Date which would have constituted eligibility
service under the Plan had the service been rendered after the Merged Plan’s
Merger Date, under rules promulgated by the

7

--------------------------------------------------------------------------------



Committee applied in a uniform and nondiscriminatory manner, and to the extent
permitted by applicable law;

                    (5) With respect to any person employed by an Employer that
is a joint venture, periods of contiguous employment with the joint venture
partner of the Corporation (or a subsidiary thereof) prior to the establishment
of the joint venture which would have constituted eligibility service under the
Plan had the service been rendered after the establishment of the joint venture,
under rules promulgated by the Committee applied in a uniform and
nondiscriminatory manner, and to the extent permitted by applicable law;

                    (6) With respect to an Employee who directly transferred
employment to the Employer from a joint venture with the Corporation (or a
subsidiary thereof) that is not an Employer, (A) periods of contiguous
employment with the joint venture which would have constituted eligibility
service under the Plan had the joint venture been an Employer, and (B) periods
of contiguous employment with the joint venture partner of the Corporation (or
subsidiary) prior to the establishment of the joint venture which would have
constituted eligibility service under the Plan had the partner been an Employer,
both periods of employment credited under rules promulgated by the Committee
applied in a uniform and nondiscriminatory manner, and to the extent permitted
by applicable law;

                    (7) Periods of qualified military service required under
Code Section 414(u); and

                    (8) Periods of employment with an entity which adopts this
Plan and who is not a member of the Quest Diagnostics Incorporated Controlled
Group under Code Sections 414(b), (c), (m) or (o).

          In no event shall Eligibility Service be credited under more than one
paragraph of this subsection (b).

          Eligible Employee – An Employee eligible for participation under
Section 2.1.

          Employee – Any common-law employee of the Corporation or of any other
Employer. Notwithstanding the preceding sentence, the following shall not be
considered an Employee for purposes of this Plan: (1) any individual who is
classified as an “independent contractor” or “consultant” by an Employer,
regardless of such individual’s reclassification for any reason by the Internal
Revenue Service or any governmental agency or any other entity; (2) any person
who is covered by a collective bargaining agreement where such agreement
provides for a

8

--------------------------------------------------------------------------------



different retirement plan, or where no provision is made for any retirement plan
after good faith bargaining between the Employer and employee representatives;
(3) any person who is excluded from participation hereunder by the terms of his
Employer’s adoption of this Plan; (4) any leased employee of an Employer within
the meaning of Code Section 414(n) (other than a leased employee of a joint
venture Employer who is leased from another Employer); (5) any employee who is a
nonresident alien and who receives no earned income (within the meaning of Code
Section 911(d)(2)) from the Employer which constitutes income from sources
within the United States (within the meaning of Code Section 861(a)(3)); (6) any
person who receives compensation solely for service as a member of the Board; or
(7) after August 15, 1999, any person employed in Puerto Rico shall not be
considered an Employee and shall be ineligible to participate in the Plan for
purposes of any contributions including Employee Pre-Tax Contributions, Employer
Matching Contributions and Discretionary Contributions.

          Employee After-Tax Sub-Account – That portion of a Participant’s
Individual Account attributable to the Employee After-Tax Contributions
allocated to such Participant prior to January 1, 1996 and any earnings or
losses on such contributions. The Employee After-Tax Sub-Account of a
Participant who was a participant in a Merged Plan that permitted after-tax
contributions shall also hold any amount transferred to this Plan from such
Merged Plan representing the balance of such Participant’s after-tax account
under such Merged Plan and earnings and losses thereon.

          Employee Pre-Tax Catch-Up Sub-Account – That portion of a
Participant’s Individual Account attributable to the Catch-Up Pre-Tax
Contributions allocated to such Participant under Section 4.2 and any earnings
or losses on such contributions.

          Employee Pre-Tax Contributions – Regular Pre-Tax Contributions and
Catch-Up Pre-Tax Contributions made to the Plan by the Employer under Section
3.1 pursuant to salary reduction agreements entered into between the Employer
and the Participant.

          Employee Regular Pre-Tax Sub-Account – That portion of a Participant’s
Individual Account attributable to the Regular Pre-Tax Contributions allocated
to such Participant under Section 4.2 and any earnings or losses on such
contributions. The Employee Regular Pre-Tax Sub-Account of a Participant who was
a participant in a Merged Plan that contained a qualified cash or deferred
arrangement shall also hold any amount transferred to this Plan from such

9

--------------------------------------------------------------------------------



Merged Plan representing the balance of such Participant’s pre-tax account under
such Merged Plan and any earnings and losses thereon.

          Employer – Collectively or individually as the context may indicate,
the Corporation and any other entity which has been authorized by the Board to
adopt the Plan and by action of its own board of directors as specified in
Section 10.1 has adopted the Plan or any successor to one or more of such
entities. As of January 1, 2007, the following entities were Employers:

 

 

 

 

•

Quest Diagnostics Incorporated (DE)

 

 

 

 

•

Quest Diagnostics Incorporated (MI)

 

 

 

 

•

Quest Diagnostics LLC (CT)

 

 

 

 

•

Quest Diagnostics of Pennsylvania Inc. (DE)

 

 

 

 

•

MetWest Inc. dba Quest Diagnostics

 

 

 

 

•

Quest Diagnostics LLC (MA)

 

 

 

 

•

Quest Diagnostics Incorporated (MD)

 

 

 

 

•

Nichols Institute Diagnostics (CA)

 

 

 

 

•

Quest Diagnostics Incorporated (CA)

 

 

 

 

•

Quest Diagnostics LLC (IL)

 

 

 

 

•

Quest Diagnostics Clinical Laboratories, Inc. (DE) (f/k/a SmithKline Beecham
Clinical Laboratories, Inc.)

 

 

 

 

•

MedPlus, Inc.

 

 

 

 

•

Quest Diagnostics Nichols Institute Inc.

 

 

 

 

•

Quest Diagnostics Incorporated (NV)

 

 

 

 

•

Associated Pathologists, Chartered

 

 

 

 

•

Quest Diagnostics Venture LLC (PA) (a joint venture)

 

 

 

 

•

Diagnostic Laboratory of Oklahoma (a joint venture)

 

 

 

 

•

Associated Diagnostic Pathologists, Inc.

 

 

 

 

•

Associated Pathologists, Chartered

 

 

 

 

•

LabOne, Inc.

          Employer Matching Contributions – Contributions made to the Plan by
the Employer under Section 3.2.

          Employer Matching Sub-Account – That portion of a Participant’s
Individual Account attributable to the Employer Matching Contributions allocated
to such Participant under

10

--------------------------------------------------------------------------------



Section 4.3 and invested in one or more of the Investment Options at the
direction of the Participant, and any earnings and losses on such contributions.
The Employer Matching Sub-Account of a Participant who was formerly a
participant in the Maryland Medical Laboratory Plan also shall hold any amount
transferred to this Plan from the Maryland Medical Laboratory Plan representing
matching company contributions and discretionary company contributions made to
the Maryland Medical Laboratory Plan and any earnings and losses thereon.

          Employer Stock – Any class of the Corporation’s common stock or the
Corporation’s preferred stock that is convertible into common stock.

          Employer Stock Fund – A stock fund investing primarily in Employer
Stock.

          Employer Stock Matching Contributions – That portion of the Employer
Matching Contribution made prior to January 1, 2000 that, pursuant to Section
3.2, was mandatorily invested in Employer Stock prior to January 1, 2002.

          Employer Stock Matching Sub-Account – That portion of a Participant’s
Individual Account attributable to Employer Stock Matching Contributions, and
any earnings and losses on such contributions.

          Employment Commencement Date – The later of (1) the date on which an
Employee first performs an hour of service for an Employer, or (2) the Effective
Date of the Employee’s Employer.

          ERISA – The Employee Retirement Income Security Act of 1974, as
amended.

          ESOP Diversification Sub-Account – That portion of a Participant’s
Individual Account attributable to the amounts transferred to this Plan from the
Quest Diagnostics Incorporated Employee Stock Ownership Plan pursuant to a
diversification election under Code Section 401(a)(28), and earnings or losses
on such amounts.

          Fiduciary – The Corporation, the Employer, the Trustee, the Committee
and any individual, corporation, firm or other entity which assumes, in
accordance with Article VIII, responsibilities of the Corporation, the Employer,
the Trustee or the Committee respecting management of the Plan or the
disposition of its assets.

          Forfeitures – Amounts forfeited pursuant to Section 5.5(b)(3).

          Fund – The Trust Fund.

11

--------------------------------------------------------------------------------



          Highly Compensated Employee – For any Plan Year, any employee who (a)
during the current Plan Year or the immediately preceding Plan Year was at any
time a 5-percent owner (as defined in Code Section 416(i)(1); or (b) during the
immediately preceding Plan Year received compensation (as defined in Code
Section 414(q)(4)) from an Employer or an Affiliate in excess of $100,000 (as
adjusted under Code Section 414(q)(1)).

          A former employee shall be treated as a Highly Compensated Employee if
such employee was a Highly Compensated Employee (a) when such employee separated
from service with the Employer, or (b) at any time after attaining age 55.

          Individual Account – The aggregate of a Participant’s Employee Regular
Pre-Tax Sub-Account, Employee Pre-Tax Catch-Up Sub-Account, Employee After-Tax
Sub-Account, Employer Matching Sub-Account, Employer Stock Matching Sub-Account,
Partnership Sub-Account, Rollover Sub-Account, Prior Plan Rollover Sub-Account,
Pre-1999 Cash Match Sub-Account, Post-1999 Cash Match Sub-Account, Pre-1999
Stock Match Sub-Account, Post-1999 Stock Match Sub-Account, ESOP Diversification
Sub-Account, Prior ESOP Employer Contributions Sub-Account, Prior ESOP Employer
Stock Sub-Account, Money Purchase Pension Plan Sub-Account, Prior Plan Employer
Contribution Sub-Account, Prior Plan Employer Qualified Sub-Account, CBCLS
Employer Contribution Sub-Account, Prior Employer Match Sub-Account, Prior
Profit Sharing Sub-Account, Prior Unilab Employer Contribution Sub-Account,
Qualified Nonelective Contribution Sub-Account, Prior LabOne Employer Match
Sub-Account, Prior LabOne Money Purchase Plan Sub-Account, Vested Employer Stock
Dividend Sub-Account and Vested Money Purchase Plan Dividend Sub-Account.

          Investment Option – The investment vehicle elected by the Participant
in accordance with Section 2.4 for investment of his Individual Account.

          Prior to June 2, 2003, the Investment Options were the following:
Fidelity Contrafund, Fidelity Diversified International Fund, Fidelity
Equity-Income Fund, Fidelity Growth & Income Portfolio, Fidelity Low Priced
Stock Fund, Fidelity Magellan Fund, Fidelity OTC Portfolio, Fidelity Puritan
Fund, Fidelity Spartan U.S. Equity Index Fund, Fidelity U.S. Bond Index Fund,
the Managed Income Portfolio, the Managed Income Portfolio II, the Employer
Stock Fund, the Corning Stock Fund and the Covance Fund.

          Effective June 2, 2003, the following Investment Options were added:
The Fidelity Freedom Income Fund; the Fidelity Freedom 2000 Fund; the Fidelity
Freedom 2010 Fund; the

12

--------------------------------------------------------------------------------



Fidelity Freedom 2020 Fund; the Fidelity Freedom 2030 Fund; and the Fidelity
Freedom 2040 Fund.

          Notwithstanding the preceding, (i) effective July 30, 2004, the
Managed Income Portfolio II Class 3 was added as a new Investment Option and no
new contributions or transfers may be made to the Managed Income Portfolio II
Class 2; (ii) effective July 30, 2004, any remaining Individual Accounts (or
portions thereof) invested in the Managed Income Portfolio II Class 2 were
automatically transferred to the Managed Income Portfolio II Class 3; and (iii)
effective July 30, 2004, no new contributions or transfers may be made to the
Fidelity Low Priced Stock Fund.

          Notwithstanding the preceding, (i) effective September 1, 2005, the
following Investment Options were added: The Fidelity Freedom 2005 Fund; the
Fidelity Freedom 2015 Fund; the Fidelity Freedom 2025 Fund; the Fidelity Freedom
2035 Fund; and the Lord Abbett Small-Cap Value Fund (Class Y); (ii) effective
December 1, 2005, no new contributions or transfers may be made to the Fidelity
Magellan Fund, and any remaining Individual Accounts (or portions thereof)
invested in the Fidelity Magellan Fund as of such date automatically will be
transferred to the Fidelity Spartan U.S. Equity Index Fund.

          Notwithstanding the preceding provisions of this definition, (i)
effective October 2, 2006, the following Investment Options were added: T. Rowe
Price Institutional Large-Cap Growth Fund; the Fidelity Freedom 2045 Fund; and
the Fidelity Freedom 2050 Fund; (ii) effective December 29, 2006, the Corning
Stock Fund and Covance Stock Fund are eliminated as Investment Options.

          LabOne (k) Plan – The LabOne, Inc. Profit Sharing 401(k) Plan, the
assets and liabilities of which have been transferred to this Plan.

          LabOne (k) Plan Participant – A Participant who was formerly a
Participant in the LabOne (k) Plan.

          LabOne Pension Plan – The LabOne, Inc. Money Purchase Pension Plan,
the assets and liabilities of which have been transferred to this Plan.

          LabOne Pension Plan Participant – A Participant who was formerly a
Participant in the LabOne Pension Plan.

          LabPortal Plan – The LabPortal, Inc. 401(k) Plan, the assets and
liabilities of which have been transferred to this Plan.

13

--------------------------------------------------------------------------------



          LabPortal Plan Participant – A Participant who was formerly a
participant in the LabPortal Plan.

          Limitation Year – January 1 – December 31.

          Maryland Medical Laboratory Plan – The Maryland Medical Laboratory,
Inc. 401(k) Profit Sharing Plan and Trust, the assets and liabilities of which
have been transferred to this Plan.

          MedPlus Plan – The MedPlus, Inc. 401(k) Plan, the assets and
liabilities of which have been transferred to this Plan.

          MedPlus Plan Participant – A Participant who was formerly a
participant in the MedPlus Plan.

          Merged Plan – The Advance Medical Plan, the AML-East Plan, the
AML-West Plan, the CBCLS Plan, the CDS Plan, the CPF Pension Plan, the CPF
Savings Plan, the Damon Plan, the DeYor Plan, the LabPortal Plan, the Maryland
Medical Laboratory Plan, the MedPlus Plan, the MetWest Plan, the Nichols
Institute Plan, the Podiatric Pathology Laboratories Plan, the Statlab Plan, the
Unilab Plan, the LabOne (k) Plan, and the LabOne Pension Plan, either
individually or collectively as the case may be.

          Merger Date – The Merger Date for each Merged Plan is set forth in
Appendix B.

          MetWest Plan – The Profit Sharing Plan and Trust Agreement for
Employees of MetWest Inc., the assets and liabilities of which have been
transferred to this Plan.

          Money Purchase Pension Plan Sub-Account – The Money Purchase Pension
Plan Sub-Account of a Participant who was formerly a participant in the CPF
Pension Plan shall hold any amount transferred to this Plan from the CPF Pension
Plan representing employer contributions made to the CPF Pension Plan and any
earnings and losses thereon.

          Net Asset Value – With respect to any mutual fund that the Committee
may designate as an available Investment Option, the total net assets of the
respective fund divided by the number of outstanding shares of the respective
fund.

          Nichols Institute Plan – The Nichols Institute 401(k) Plan, the assets
and liabilities of which have been transferred to this Plan.

          Normal Retirement Age – Age 65.

14

--------------------------------------------------------------------------------



          Participant – Any Employee or former Employee who has an Individual
Account balance and any Employee who has met the eligibility requirements of
Section 2.1. Participation ends in accordance with Section 2.2.

          Partnership Sub-Account – That portion of a Participant’s Individual
Account attributable to the Discretionary Contributions allocated to such
Participant under Section 4.4 and any earnings or losses on such contributions.
The Partnership Sub-Account of a Participant who was formerly a participant in
the Damon Plan shall also hold any amount transferred to this Plan from the
Damon Plan representing “Long Term Savings Contributions” made to the Damon Plan
on his behalf and earnings and losses thereon. The Partnership Sub-Account of a
Participant who was a participant in the MetWest Plan shall also hold any amount
transferred to this Plan from the MetWest Plan representing that portion of such
Participant’s “Incentive Contribution Account” under the MetWest Plan which
consisted of non-matching “Incentive Contributions” and earnings and losses
thereon.

          Period of Severance – The period of time commencing on an Employee’s
Severance from Service Date and ending on his Reemployment Commencement Date.

          Plan – The Profit Sharing Plan of Quest Diagnostics Incorporated,
contained herein or as duly amended. Prior to December 31, 1996, the Plan was
known as the Profit Sharing Plan of Corning Life Sciences Inc. Prior to January
1, 1996, the Plan was known as the Profit Sharing Plan of MetPath Inc. Prior to
January 1, 1994, the Plan was known as the Profit Sharing Plan of Corning Lab
Services Inc. Prior to October 31, 1992, the Plan was known as the Profit
Sharing Plan of MetPath Inc.

          Plan Year – January 1 – December 31.

          Podiatric Pathology Laboratories Plan – The Podiatric Pathology
Laboratories, Inc. Profit Sharing Plan, the assets and liabilities of which have
been transferred to this Plan.

          Post-1999 Cash Match Sub-Account – That portion of a Participant’s
Employer Matching Sub-Account attributable to Employer Matching Contributions
allocated to such Participant under Section 4.3 after December 31, 1998, and any
earnings or losses on such contributions.

          Post-1999 Stock Match Sub-Account – That portion of a Participant’s
Employer Stock Matching Sub-Account attributable to Employer Stock Matching
Contributions allocated to such Participant under Section 4.3 after December 31,
1998 and prior to January 1, 2000, and any earnings or losses on such
contributions.

15

--------------------------------------------------------------------------------



          Pre-1999 Cash Match Sub-Account – That portion of a Participant’s
Employer Matching Sub-Account attributable to Employer Matching Contributions
allocated to such Participant under Section 4.3 prior to January 1, 1999, and
any earnings or losses on such contributions.

          Pre-1999 Stock Match Sub-Account – That portion of a Participant’s
Employer Stock Matching Sub-Account attributable to Employer Stock Matching
Contributions allocated to such Participant under Section 4.3 prior to January
1, 1999, and any earnings or losses on such contributions.

          Prime Rate – The “prime rate,” as published in The Wall Street
Journal.

          Prior Employer Match Sub-Account – That portion of the Individual
Account of an AML-East Plan Participant attributable to employer matching
contributions and employer discretionary contributions made to the AML-East Plan
and earnings or losses thereon, and that portion of the Individual Account of an
AML-West Plan Participant attributable to employer matching contributions made
to the AML-West Plan and earnings or losses thereon.

          Prior ESOP Employer Contributions Sub-Account – That portion of a
Participant’s Individual Account attributable to the amount transferred to this
Plan from the Quest Diagnostics Incorporated Employee Stock Ownership Plan
representing the Participant’s “Discretionary Contribution Sub-Account” under
the Quest Diagnostics Incorporated Employee Stock Ownership Plan.

          Prior ESOP Employer Stock Sub-Account – That portion of a
Participant’s Individual Account attributable to the amount transferred to this
Plan from the Quest Diagnostics Incorporated Employee Stock Ownership Plan
representing the Participant’s “Initial Contribution Sub-Account” under the
Quest Diagnostics Incorporated Employee Stock Ownership Plan.

          Prior LabOne Money Purchase Plan Sub-Account – That portion of a
Participant’s Individual Account that is attributable to the Participant’s
account under the LabOne, Inc. Money Purchase Pension Plan.

          Prior LabOne Employer Match Sub-Account – That portion of a
Participant’s Individual Account that is attributable to the Participant’s match
account under the LabOne, Inc. Profit Sharing 401(k) Plan.

          Prior Plan Employer Contribution Sub-Account – The Prior Plan Employer
Contribution Sub-Account of a Participant who was a participant in the DeYor
Plan shall hold any amount

16

--------------------------------------------------------------------------------



transferred to this Plan from the DeYor Plan representing discretionary
contributions and employer matching contributions made to the DeYor Plan and any
earnings and losses thereon. The Prior Plan Employer Contribution Sub-Account of
a Participant who was a participant in the MedPlus Plan shall hold any amount
transferred to this Plan from the MedPlus Plan representing employer matching
contributions and profit sharing contributions made to the MedPlus Plan and any
earnings and losses thereon. The Prior Plan Employer Contribution Sub-Account of
a Participant who was a participant in the Unilab Plan shall hold any amount
transferred to this Plan from the Unilab Plan representing amounts that were
previously transferred to the Unilab Plan from the terminated Associated
Laboratories, Inc. defined benefit plan and earnings and losses thereon.

          Prior Plan Employer Qualified Sub-Account – The Prior Plan Employer
Qualified Sub-Account of a Participant who was a participant in the CBCLS Plan
shall hold any amount transferred to this Plan from the CBCLS Plan representing
qualified nonelective contributions and qualified matching contributions made to
the CBCLS Plan and any earnings and losses thereon.

          Prior Plan Rollover Sub-Account – For a MedPlus Plan Participant, a
LabPortal Plan Participant, an AML-East Plan Participant, an AML-West Plan
Participant, a Unilab Plan Participant, a LabOne (k) Plan Participant, or a
LabOne Pension Plan Participant, that portion of the Individual Account
attributable to rollover contributions made to the predecessor plan and earnings
or losses thereon.

          Prior Profit Sharing Sub-Account – That portion of the Individual
Account of an AML-West Plan Participant attributable to employer profit sharing
contributions made to the AML-West Plan and earnings or losses thereon.

          Prior Unilab Employer Contribution Sub-Account – That portion of the
Individual Account of a Unilab Plan Participant attributable to: (1) matching
contributions and employer partnership contributions made to the Unilab Plan and
earnings or losses thereon; (2) profit sharing contributions made to the
Associated Laboratories, Inc. 401(k) Plan that were subsequently transferred to
the Unilab Plan, and earnings and losses thereon; and (3) matching contributions
and profit sharing contributions made to the Profit Sharing Plan of Employees of
Medical Laboratory Network, Inc. that were subsequently transferred to the
Unilab Plan, and earnings and losses thereon.

17

--------------------------------------------------------------------------------



          Qualified Nonelective Contribution Sub-Account – That portion of a
Participant’s Individual Account attributable to “qualified nonelective
contributions” made pursuant to Section 3.12 and any earnings or losses thereon.

          Reemployment Commencement Date – The first date on which an Employee
again performs an hour of service following a Period of Severance.

          Regular Pre-Tax Contributions – Contributions made to the Plan by the
Employer under Section 3.1(a) pursuant to a salary reduction agreement entered
into between the Employer and the Participant.

          Rollover Sub-Account – That portion of a Participant’s Individual
Account attributable to his rollover contributions under Section 3.4 and any
earnings or losses on such contributions. The Rollover Sub-Account of a
Participant who was an active participant in the CBCLS Plan on December 31, 1991
also shall hold any amount transferred to this Plan from the CBCLS Plan
representing employer matching contributions and discretionary contributions
made to the CBCLS Plan and any earnings and losses thereon. The Rollover
Sub-Account of a Participant who was formerly a participant in the CPF Savings
Plan also shall hold any amount transferred to this Plan from the CPF Savings
Plan representing employer matching contributions made to the CPF Savings Plan
and any earnings and losses thereon. The Rollover Sub-Account of a Participant
who was formerly a participant in the Statlab Plan also shall hold any amount
transferred to this Plan from the Statlab Plan representing employer
contributions made to the Statlab Plan and earnings and losses thereon. The
Rollover Sub-Account of a Participant who was formerly a participant in the
Damon Plan also shall hold any amount transferred to this Plan from the Damon
Plan representing matching contributions and rollover contributions made to the
Damon Plan and any earnings and losses thereon. The Rollover Sub-Account of a
Participant who was formerly a participant in the Podiatric Pathology
Laboratories Plan also shall hold any amount transferred to this Plan from the
Podiatric Pathology Laboratories Plan representing employer contributions made
to the Podiatric Pathology Laboratories Plan and earnings and losses thereon.
The Rollover Sub-Account of a Participant who was formerly a participant in the
Nichols Institute Plan also shall hold any amount transferred to this Plan from
the Nichols Institute Plan representing matching contributions, rollover
contributions and qualified nonelective contributions made to the Nichols
Institute Plan and any earnings and losses thereon.

18

--------------------------------------------------------------------------------



          Section 415 Compensation – An Employee’s wages as defined in Code
Section 3401(a) and all other payments of compensation to an Employee by an
Employer (in the course of the Employer’s trade or business) for which the
Employer is required to furnish the Employee a written statement under Code
Sections 6041(d), 6051(a)(3) and 6052. Section 415 Compensation shall be
determined without regard to any rules that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in Code Section
3401(a)(2)). Effective January 1, 1998, Section 415 Compensation also includes
Employee Pre-Tax Contributions to this Plan and salary reduction contributions
to a Code Section 125 cafeteria plan, and effective January 1, 2001, Section 415
Compensation also includes pre-tax contributions to purchase qualified
transportation fringe benefits pursuant to Code Section 132(f)(4).

          Severance From Service Date – (a) Except as provided in subsection
(b), the earlier of (1) or (2):

                    (1) The date on which the Employee quits, retires, is
discharged or dies provided he does not earn an hour of service for an Employer
or Affiliate within 12 months after such date; or

                    (2) The first anniversary of the first date of a period in
which an Employee remains absent from service (with or without pay) with an
Employer or Affiliate for any reason other than quit, retirement, discharge or
death, such as vacation, holiday, sickness, disability or leave of absence.

          (b) (1) For purposes of determining the Severance from Service Date of
an Employee who is absent from work beyond the first anniversary of the first
day of absence by reason of a Parenthood Purpose described in paragraph (2),
such Severance from Service Date shall be the second anniversary of the first
day of such absence. The period between the first and second anniversaries of
the first day of absence from work is neither a period credited as a Year of
Vesting Service nor a Period of Severance. The Committee may request that the
Employee furnish information to establish that the absence is for a Parenthood
Purpose and the number of days for which there was such an absence. In the event
such information is not submitted in a timely manner, this subsection (b) shall
not apply.

                    (2) The following shall be deemed Parenthood Purposes:

                              (A) the pregnancy of the Employee,

19

--------------------------------------------------------------------------------



                              (B) the birth of a child of the Employee,

                              (C) the placement of a child with the Employee in
connection with the adoption of such child by such Employee, or

                              (D) caring for such child for a period beginning
immediately following such birth or placement.

          Statlab Plan – The Statlab, Inc. Retirement Plan, the assets and
liabilities of which have been transferred to this Plan.

          Total and Permanent Disability – A Participant shall be considered
totally and permanently disabled once the Committee, in its sole discretion,
determines that he has incurred a disability which renders him totally and
permanently unable to satisfactorily perform his usual duties for his Employer
or the duties of such other position which the Employer makes available to him
and for which he is qualified by reason of his training, education or
experience. Such determination shall be made by the Committee based on medical
reports and such other evidence which the Committee determines to be
satisfactory; provided, however, that conclusive evidence that the Participant
is eligible for and is receiving disability benefits under the provisions of the
Federal Social Security Act shall be sufficient to deem the Participant totally
and permanently disabled.

          Trust Agreement – The agreement entered into between the Employer and
the Trustee under Article VII.

          Trust Fund – All funds received by the Trustee together with all
income, profits and increments thereon, and less any expenses or payments made
out of the Trust Fund.

          Trustee – Such individual, individuals, financial institution, or a
combination of them as shall be designated in the Trust Agreement to hold in
trust any assets of the Plan for the purpose of providing benefits under the
Plan, and shall include any successor trustee to the Trustee initially
designated thereunder.

          Unilab Plan – The Unilab 401(k) Plan, the assets and liabilities of
which have been transferred to this Plan.

          Unilab Plan Participant – A Participant who was formerly a participant
in the Unilab Plan.

20

--------------------------------------------------------------------------------



          Valuation Date – The date on which a Participant’s Individual Account
is valued pursuant to Section 5.10. Subject to Section 5.10(b), the Valuation
Date shall be a date that falls as soon as administratively feasible after an
Appropriate Request for a distribution is made.

          Vested Employer Stock Dividend Sub-Account – That portion of a
Participant’s Individual Account that is comprised of cash dividends received
under Section 6.5(a) which are associated with the Employer Stock Fund and the
Participant’s Prior LabOne Employer Match Sub-Account, Prior ESOP Employer
Contributions Sub-Account, Prior Employer Match Sub-Account and Prior Unilab
Employer Contribution Sub-Account.

          Vested Money Purchase Plan Dividend Sub-Account – That portion of a
Participant’s Individual Account that is comprised of cash dividends received
under Section 6.5(b) which are associated with the Employer Stock Fund and the
Participant’s Prior LabOne Money Purchase Plan Sub-Account.

          Year of Vesting Service

           (a) As of any date, the aggregate of an Employee’s periods of vesting
service, including any vesting service credited under subsection (b) and
excluding any vesting service disregarded under subsection (c). For purposes of
this subsection (a), a period of vesting service is each period of time required
to be recognized under this Plan commencing on the Employee’s Employment
Commencement Date, or any subsequent Reemployment Commencement Date, and ending
on a Severance from Service Date.

           (b) Vesting service shall also include the following:

                    (1) Periods of employment with an Affiliate (while such
organization is an Affiliate) which would have constituted vesting service under
the Plan had the Participant been employed by an Employer;

                    (2) Periods of employment with an Employer other than as an
Employee, including employment as a leased employee within the meaning of Code
Section 414(n), which would have constituted vesting service under the Plan had
the Participant been employed as an Employee; provided, however, that employment
as a leased employee within the meaning of Code Section 414(n) shall not be
taken into account if more than five calendar days elapses between the last day
of employment as a leased employee and the Employment Commencement Date;

21

--------------------------------------------------------------------------------



                    (3) Periods of employment with an Employer prior to the
Employer’s Effective Date which would have constituted vesting service under the
Plan had the service been rendered after the Employer’s Effective Date, under
rules promulgated by the Committee applied in a uniform and nondiscriminatory
manner, and to the extent permitted by applicable law;

                    (4) Periods of employment with the sponsor of a Merged Plan
prior to the Merged Plan’s Merger Date which would have constituted vesting
service under the Plan had the service been rendered after the Merged Plan’s
Merger Date, under rules promulgated by the Committee applied in a uniform and
nondiscriminatory manner, and to the extent permitted by applicable law;

                    (5) With respect to any person employed by an Employer that
is a joint venture, periods of contiguous employment with the joint venture
partner of the Corporation (or a subsidiary thereof) prior to the establishment
of the joint venture which would have constituted vesting service under the Plan
had the service been rendered after the establishment of the joint venture,
under rules promulgated by the Committee applied in a uniform and
nondiscriminatory manner, and to the extent required by applicable law;

                    (6) With respect to an Employee who directly transferred
employment to the Employer from a joint venture with the Corporation (or a
subsidiary thereof) that is not an Employer, (A) periods of contiguous
employment with the joint venture which would have constituted vesting service
under the Plan had the joint venture been an Employer, and (B) periods of
contiguous employment with the joint venture partner of the Corporation (or
subsidiary) prior to the establishment of the joint venture which would have
constituted vesting service under the Plan had the partner been an Employer,
both periods of employment credited under rules promulgated by the Committee
applied in a uniform and nondiscriminatory manner, and to the extent permitted
by applicable law;

                    (7) With respect to any person employed by the Employer on
or before December 31, 1998, periods of employment with Corning Incorporated or
Corning Pharmaceutical Services Inc., which are contiguous with a transfer of
employment from Corning Incorporated or Corning Pharmaceutical Services Inc. to
an Employer and which would have constituted vesting service under the Plan had
the service been rendered after the transfer of employment;

22

--------------------------------------------------------------------------------



                    (8) Periods of qualified military service required under
Code Section 414(u); and

                    (9) Periods of employment with an entity which adopts this
Plan and who is not a member of the Quest Diagnostics Incorporated controlled
group under Code Sections 414(b), (c), (m) or (o).

          (c) In no event shall Years of Vesting Service be credited under more
than one paragraph of subsection (b).

          (d) If a Merged Plan determines Years of Vesting Service under an
hours counting methodology, then Years of Vesting Service shall be determined
under the methodology, hours counting or elapsed time, whichever results in the
greater vesting percentage.

23

--------------------------------------------------------------------------------



ARTICLE II
ELIGIBILITY AND PARTICIPATION

2.1 Eligibility

          (a) Any Employee who was a Participant in this Plan on December 31,
2006 shall remain a Participant on January 1, 2007, as long as he remains an
Employee on such date. Such an Employee shall remain eligible to make Employee
Pre-Tax Contributions and to receive Employer Matching Contributions and
Discretionary Contributions.

          (b) Any Employee who was not a Participant in this Plan on December
31, 2006 shall become a Participant on the date he completes one month of
Eligibility Service. Such an Employee shall become eligible to make Employee
Pre-Tax Contributions on the date he becomes a Participant and shall become
eligible to receive Employer Matching Contributions and Discretionary
Contributions on the date he completes 12 months of Eligibility Service.

2.2 Participation

          (a) Each Employee who is a Participant may, by making an Appropriate
Request, enter into a salary reduction agreement in accordance with Section
3.1(a).

          (b) Each person who becomes a Participant shall remain a Participant
so long as he remains an Employee or maintains an Individual Account balance. If
a Participant terminates employment with no balance in his Individual Account,
he shall cease being a Participant upon his termination of employment.

          (c) If an Employee who was formerly a Participant terminates
employment and is subsequently reemployed as an Employee, he shall become a
Participant upon his Reemployment Commencement Date. Such an Employee shall
become eligible to make Employee Pre-Tax Contributions upon his Reemployment
Commencement Date and shall become eligible to receive Employer Matching
Contributions and Discretionary Contributions on the later of (1) his
Reemployment Commencement Date, or (2) the date he completes 12 months of
Eligibility Service (taking into account Eligibility Service both before and
after his Reemployment Commencement Date).

          (d) If an Employee who was not formerly a Participant terminates
employment and is subsequently reemployed as an Employee, he shall become a
Participant on the later of (1) his Reemployment Commencement Date, or (2) the
date he completes one month of Eligibility

24

--------------------------------------------------------------------------------



Service (taking into account Eligibility Service both before and after his
Reemployment Commencement Date). Such an Employee shall become eligible to make
Employee Pre-Tax Contributions on the date he becomes a Participant and shall
become eligible to receive Employer Matching Contributions and Discretionary
Contributions on the date he completes 12 months of Eligibility Service (taking
into account Eligibility Service both before and after his Reemployment
Commencement Date).

2.3 Beneficiary Designation

          (a) Upon commencing participation, each Participant shall designate a
Beneficiary by filing a properly completed form with the Committee. In the
absence of any valid designation of Beneficiary, the Participant shall be deemed
to have designated his spouse as his Beneficiary, and if the Participant is
unmarried upon his death, he shall be deemed to have designated the following as
his Beneficiary: (1) the beneficiary designated under the group-term life
insurance plan sponsored by the Corporation; and (2) if no beneficiary has been
designated under the group-term life insurance plan sponsored by the
Corporation, the Participant’s estate. (Prior to August 16, 1999, in the absence
of any valid designation of Beneficiary, the Participant shall be deemed to have
designated his spouse as his Beneficiary, and if the Participant is unmarried
upon his death, he shall be deemed to have designated his estate as his
Beneficiary.)

          (b) The Beneficiary of a married Participant shall be his spouse
unless the Participant designates someone other than his spouse as his
Beneficiary, and the Participant files with the Committee his spouse’s written
consent to such designation. Such spousal consent shall be on a form approved by
the Committee, shall be irrevocable by the spouse, shall acknowledge the effect
of such designation and shall be witnessed by a Committee member or a notary
public. The spouse may alternatively execute an irrevocable general consent that
does not identify the designated Beneficiary and which allows the Participant to
make future changes in the Beneficiary designation without spousal consent. Any
such general consent shall satisfy the requirements of Treasury Regulation
§1.401(a)-20 Q&A-31(c).

          (c) If an unmarried Participant later marries, or if a married
Participant later remarries, any prior designation by such Participant of a
Beneficiary other than the spouse to whom he is married on his date of death
shall be null and void unless consented to by such spouse in the manner provided
in subsection (b).

25

--------------------------------------------------------------------------------



          (d) The interpretation of the Committee with respect to any
Beneficiary designation, subject to applicable law, shall be binding and
conclusive upon all parties, and no person who claims to be a Beneficiary, or
any other person, shall have the right to question any action of the Committee.

          (e) The rights of any spouse or Beneficiary hereunder shall be subject
to the provisions of any qualified domestic relations order within the meaning
of ERISA Section 206(d)(3).

2.4 Investment Option Specification

          (a) Effective with Contributions made on or after October 1, 2005, in
the absence of any valid Investment Option specification to the contrary, a
Participant’s Individual Account automatically shall be invested in the
applicable Fidelity Freedom Fund (based on the Participant’s date of birth),
unless the Committee specifies a different Investment Option for this purpose.
Commencing on the date that is 30 days after the Employee’s date of hire with an
Employer (or such other date as the Committee shall designate), the Employee may
change his Investment Option specification in accordance with subsection (b).

          (b) Effective November 1, 2007, a Participant shall be limited so that
no more than twenty-five percent (25%) of contributions on a pay period basis
may be allocated to the Employer Stock Fund.

          (c) Effective November 1, 2007, if a Participant’s Individual Account
is comprised of twenty-five percent (25%) or more of Employer Stock, no future
exchanges into the Employer Stock Fund will be permitted until Employer Stock
comprises less than twenty-five percent (25%) of the Participant’s Individual
Account. Future exchanges will then be permitted into the Employer Stock Fund
but only to the extent the allocation of Employer Stock does not exceed
twenty-five percent (25%) of the Individual Account.

          (d) A Participant may, by making an Appropriate Request, change his
Investment Option specification with respect to Contributions to be made in the
future and/or with respect to amounts already held in his Individual Account.
Exchanges between Investment Options shall be subject to such administrative
procedures as have been adopted by the Committee. The Committee, in its sole
discretion, may modify such procedures after providing reasonable notification
to Participants.

26

--------------------------------------------------------------------------------



2.5 Notification of Individual Account Balance

          As of the last day of each calendar quarter, the Plan’s recordkeeper
shall notify each Participant of the amount of his share in the Contributions
for the period just completed and the balance of his Individual Account,
including distributions, loans and withdrawals, if any, since the effective date
of the last statement.

27

--------------------------------------------------------------------------------



ARTICLE III
CONTRIBUTIONS

3.1 Employee Pre-Tax Contributions

          (a) (1) A Participant may enter into a salary reduction agreement with
his Employer in which it is agreed that the Employer will reduce the
Participant’s Deferral Compensation during each pay period by a designated
percentage and contribute that amount so determined to the Plan on behalf of the
Participant. Such contributions shall be referred to as “Regular Pre-Tax
Contributions.” The Employer may disregard or modify a Participant’s salary
reduction agreement with respect to Regular Pre-Tax Contributions to the extent
necessary to insure that (1) the excess deferral rules of subsection (c) are
met, or (2) the limitations set forth in Sections 3.5 or 4.6 are not exceeded.
Regular Pre-Tax Contributions may be any whole percentage between 1% and 35% of
the Deferral Compensation otherwise payable to the Participant during the
applicable payroll period.

                    (2) The salary reduction agreement of an Employee who first
becomes eligible to make Regular Pre-Tax Contributions shall be effective as of
the first payroll period coincident with or next following the date on which his
Appropriate Request is processed.

                    (3) Regular Pre-Tax Contributions shall be invested among
the various Investment Options in accordance with the Employee’s outstanding
Investment Option election as in effect under Section 2.4.

                    (4) A Participant who has in effect a salary reduction
agreement with respect to Regular Pre-Tax Contributions may elect to change such
agreement, including prospectively suspending such agreement, by making an
Appropriate Request. Such election shall become effective as of the first
payroll period coincident with or next following the date on which the
Appropriate Request is processed.

                    (5) Regular Pre-Tax Contributions shall be remitted to the
Trustee in accordance with Department of Labor Regulations at 29 C.F.R.
§2510.3-102. Regular Pre-Tax Contributions once elected to be deferred by a
Participant shall be credited to his Employee Regular Pre-Tax Sub-Account under
Section 4.2.

          (b) (1) Effective with the payroll period ending August 2, 2002, a
Participant who will have attained age 50 before the end of the Plan Year may
enter into a salary reduction

28

--------------------------------------------------------------------------------



agreement with his Employer in which it is agreed that the Employer will reduce
the Participant’s Deferral Compensation during each pay period by a designated
percentage (beyond the designated percentage by which the Participant’s Deferral
Compensation is reduced on account of a salary reduction agreement with respect
to Regular Pre-Tax Contributions) and contribute that amount so determined to
the Plan on behalf of the Participant. Such contributions shall be referred to
as “Catch-Up Pre-Tax Contributions.” Catch-Up Pre-Tax Contributions may be any
whole percentage between 1% and 35% of the Deferral Compensation otherwise
payable to the Participant during the applicable payroll period. Catch-Up
Pre-Tax Contributions shall be made in accordance with, and subject to the
limitations of, Code Section 414(v). Catch-Up Pre-Tax Contributions shall not be
taken into account for purposes of the Code Section 402(g) limitation set forth
in Section 3.1(c)(1) or the Code Section 415 limitation set forth in
Section 4.6. The Plan shall not be treated as failing to satisfy the provisions
of the Plan implementing the requirements of Code Section 401(k)(3), 401(k)(12),
410(b), or 416, as applicable, by reason of the making of Catch-Up Pre-Tax
Contributions.

                    (2) The salary reduction agreement of a Participant who
first became eligible to make Catch-Up Pre-Tax Contributions shall be effective
as of the first payroll period coincident with or next following the date on
which his Appropriate Request is processed.

                    (3) Catch-Up Pre-Tax Contributions shall be invested in
accordance with the Investment Option specification designated by the
Participant for the investment of the Regular Pre-Tax Contributions.

                    (4) A Participant who has in effect a salary reduction
agreement with respect to Catch-Up Pre-Tax Contributions may elect to change
such agreement, including prospectively suspending such agreement, by making an
Appropriate Request. Such election shall become effective as of the first
payroll period coincident with or next following the date on which the
Appropriate Request is processed.

                    (5) Catch-Up Pre-Tax Contributions shall be remitted to the
Trustee in accordance with Department of Labor Regulations at 29 C.F.R.
§2510.3-102. Catch-Up Pre-Tax Contributions once elected to be deferred by a
Participant shall be credited to his Employee Pre-Tax Catch-Up Sub-Account under
Section 4.2.

                    (6) If, by the end of a Plan Year, the amount of Employee
Pre-Tax Contributions originally designated as Regular Pre-Tax Contributions
does not exceed either the

29

--------------------------------------------------------------------------------



Code Section 402(g) limitation for such Plan Year set forth in Section
3.1(c)(1), or the 35% of Deferral Compensation set forth in Section 3.1(a)(1),
or the maximum Code Section 415(c) limitation as set forth in Section 4.6(a)(1),
then any Employee Pre-Tax Contributions made by the Participant and originally
designated as Catch-Up Pre-Tax Contributions shall be recharacterized as Regular
Pre-Tax Contributions to the extent Employee Pre-Tax Contributions originally
designated as Regular Pre-Tax Contributions and Employee Pre-Tax Contributions
recharacterized as Regular Pre-Tax Contributions do not exceed both limitations.

                    (7) In order to make a Catch-Up Pre-Tax Contribution, a
Participant must either be making a Regular Pre-Tax Contribution of at least 6%
of Deferral Compensation or have reached the Code Section 402(g) limit.

          (c) Excess deferrals

                    (1) No Participant may have Regular Pre-Tax Contributions
made on his behalf under this Plan in any calendar year which in the aggregate
exceed the dollar limitation contained in Code Section 402(g) in effect for such
calendar year. For purposes of the preceding sentence, Regular Pre-Tax
Contributions are deemed made as of the pay date for which the salary is
deferred, regardless of when the contributions are actually made to the Trust
Fund.

                    (2) (A) If in any calendar year the aggregate of a
Participant’s Regular Pre-Tax Contributions made on his behalf under this Plan,
plus his other elective deferrals under any other qualified cash or deferred
arrangement (as defined in Code Section 401(k)) maintained by any sponsor, under
any simplified employee pension (as defined in Code Section 408(k)), or used to
have an annuity contract purchased on his behalf under Code Section 403(b),
exceed the limitation of paragraph (1), then no later than the March 15
following such calendar year the Participant may notify the Committee (i) that
he has exceeded the limitation and (ii) of the amount of his Regular Pre-Tax
Contributions under this Plan which he wants distributed to him (and earnings
thereon), notwithstanding his salary reduction agreement, so that he will not
exceed the limitation. The Committee may require the Participant to provide
reasonable proof that he has exceeded the limitation of paragraph (1).

                              If in any calendar year the aggregate of a
Participant’s Regular Pre-Tax Contributions made on his behalf under the Plan,
plus his other elective deferrals under any other qualified cash or deferred
arrangement (as defined in Code Section 401(k)) maintained by the Employer,
under a simplified employee pension (as defined in Code Section 408(k))

30

--------------------------------------------------------------------------------



sponsored by the Employer, or used to have the Employer purchase an annuity
contract on his behalf under Code Section 403(b), exceed the limitation of
paragraph (1), then the Participant shall be deemed to have notified the
Committee that (i) he has exceeded the limitation and (ii) he wants distributed
to him the amount of such excess deferrals (and income thereon) notwithstanding
the salary reduction agreement so that he will not exceed the limitation. No
later than the next April 15, the Committee may (but shall not be obligated to)
make the distribution requested, or deemed to have been requested, by the
Participant under this subparagraph. Such distribution may be made
notwithstanding any other provision of law or this Plan. Except as otherwise
provided by regulations issued by the Secretary of the Treasury, such
distribution shall not reduce the amount of Regular Pre-Tax Contributions
considered as Annual Additions under Section 4.6. Any amounts not distributed
under this subparagraph shall continue to be held in accordance with the terms
of this Plan.

                              (B) After a distribution of excess Regular Pre-Tax
Contributions (if any) under subparagraph (A), Employer Matching Contributions
made with respect to such distributed Regular Pre-Tax Contributions (if any)
shall be withdrawn (with earnings thereon) from such Participant’s Employer
Matching Sub-Account and applied to reduce future Employer Matching
Contributions under Section 3.2.

3.2 Employer Matching Contributions

          Subject to Section 3.5, prior to the payroll period ending July 5,
2002, the Employer shall make Employer Matching Contributions to the Trust Fund
equal to 100% of the Employee Pre-Tax Contributions made by each Participant
with respect to each payroll period, but taking into account only those Employee
Pre-Tax Contributions made by the Participant with respect to such payroll
period which are made at a rate that does not exceed 4% of the Participant’s
Deferral Compensation.

          Subject to Section 3.5, on or after the payroll period ending July 5,
2002, the Employer shall make Employer Matching Contributions to the Trust Fund
equal to 100% of the Regular Pre-Tax Contributions made by each Participant with
respect to each payroll period, but taking into account only those Regular
Pre-Tax Contributions made by the Participant with respect to such payroll
period which are made at a rate that does not exceed 6% of the Participant’s
Deferral Compensation. The Employer shall not make Employer Matching
Contributions with

31

--------------------------------------------------------------------------------



respect to Catch-Up Pre-Tax Contributions, except for Catch-Up Pre-Tax
Contributions that have been recharacterized as Regular Pre-Tax Contributions
pursuant to Section 3.1(b)(6).

          Prior to January 1, 2002, one-half of the Employer Matching
Contributions made prior to January 1, 2000 were invested in the Investment
Option specification designated by the Participant for the investment of the
Participant’s Employee Pre-tax Contributions and were held in the Employer
Matching Sub-Account, and the other one-half of the Employer Matching
Contributions made prior to January, 1, 2000 were mandatorily invested in
Employer Stock and held in the Employer Stock Matching Sub-Account. In addition,
prior to January 1, 2000, the Employer made an additional Employer Matching
Contribution equal to 15 percent of the Employer Stock Matching Contribution
made pursuant to the preceding sentence, and such additional amount also was
mandatorily invested in Employer Stock and held in the Employer Stock Matching
Sub-Account.

          Effective January 1, 2002, a Participant may designate that his
Employer Stock Matching Sub-Account be invested in accordance with the
Investment Option specification designated by the Participant for the investment
of Regular Pre-Tax Contributions. Pursuant to Section 2.4(b), a Participant may
change such Investment Option specification. In the absence of a valid
Investment Option specification to the contrary, a Participant’s Employer Stock
Matching Sub-Account shall remain invested in the Employer Stock Fund.

          Effective for Employer Matching Contributions made on or after
January 1, 2000, the entire Employer Matching Contribution shall be invested in
accordance with the Investment Option specification designated by the
Participant for the investment of Regular Pre-Tax Contributions and shall be
held in the Employer Matching Sub-Account.

          Notwithstanding anything in this Section 3.2 to the contrary, if the
Code Section 402(g) limit is less than 6% of the Code Section 401(a)(17) limit
when a Non-highly Compensated Employee makes Regular Pre-tax Contributions equal
to the Code Section 402(g) limit and also makes Catch-up Pre-tax Contributions
then the Non-highly Compensated Employee will receive Employer Matching
Contributions on his Catch-up Pre-tax Contributions. Notwithstanding, the
Non-highly Compensated Employee will only receive Employer Matching
Contributions on his Catch-up Pre-tax Contributions to the extent necessary to
meet the matching contributions formula of this Section 3.2.

32

--------------------------------------------------------------------------------



3.3 Discretionary Contributions

          The Employer may elect for any Plan Year to make a Discretionary
Contribution. The Employer, in its sole discretion, shall determine the amount
of such Discretionary Contribution which shall be expressed as a percentage of
Deferral Compensation and which shall be allocated in accordance with Section
4.4. The Employer shall also contribute sufficient Discretionary Contributions
as may be required by Section 11.1(b).

3.4 Rollover Contributions

          (a) An Employee (regardless of whether he has satisfied the initial
eligibility requirements of Section 2.1) may, by making an Appropriate Request,
request to make a rollover contribution to the Plan from the type of plans
described in subsection (b) below.

          (b) (1) The Plan will accept a direct rollover of an eligible rollover
distribution, as defined in Code Section 402(f)(2)(A), from:

                              (A) a qualified plan described in Code Section
401(a) or 403(a), excluding after-tax employee contributions;

                              (B) an annuity contract described in Code Section
403(b), excluding after-tax employee contributions; or

                              (C) an eligible plan under Code section 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state.

                    (2) The Plan will accept a participant contribution of an
eligible rollover distribution, as defined in Code Section 402(f)(2)(A), from:

                              (A) a qualified plan described in Code Section
401(a) or 403(a);

                              (B) an annuity contract described in Code Section
403(b);

                              (C) an eligible plan under Code section 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state.

                    (3) The Plan will accept a participant rollover contribution
of the portion of a distribution from an individual retirement account or
annuity described in Code Section 408(a) or 408(b) that is a “conduit IRA”
(i.e., an individual retirement account or annuity that solely holds amounts
that were rolled over from a qualified retirement plan and earnings on such
amounts).

33

--------------------------------------------------------------------------------



          (c) The Committee may require the Employee requesting to make a
rollover contribution to provide whatever documentation and/or certifications
the Committee deems necessary to reasonably conclude that the rollover
contribution satisfies the conditions set forth in subsection (b) above.

          (d) Rollover contributions must be in cash; contributions in-kind
shall not be permitted. Such a contribution shall be held in the Employee’s
Rollover Sub-Account and shall be 100% vested at all times. The rollover
contribution of an Employee who has not satisfied the initial eligibility
requirements of Section 2.1 shall be invested in the Fidelity Puritan Fund,
unless and until he makes a different Investment Option specification pursuant
to Section 2.4. The rollover contribution of an Employee who has already
satisfied the initial eligibility requirements of Section 2.1 shall be invested
in accordance with the Employee’s outstanding Investment Option specification.

          (e) If the Committee, after reasonably concluding that a rollover
contribution made by an Employee met the conditions set forth in subsection (b)
above, later determines that the contribution did not meet those conditions, it
shall direct the Trustee to distribute to the Employee the amount of such
rollover contribution, plus any earnings attributable thereto, within a
reasonable time after such determination.

          (f) A Katrina distribution that qualifies as an eligible rollover
distribution pursuant to IRS notice 2005-92 to a plan qualified under Code
Section 401(a) may be accepted as a rollover contribution to this Plan. The
Employee making such rollover shall have three (3) years from receipt of the
Katrina distribution to recontribute the distribution. During this three (3)
year period, the Employee can recontribute all or part of his distribution in a
single or multiple payments.

3.5 Maximum Deductible Contribution

          In no event shall the Employer be obligated to make a Contribution for
a Plan Year in excess of the maximum amount deductible by it under Code Section
404(a)(3).

3.6 Actual Deferral Percentage Test Safe Harbor

          Effective with the Plan Year commencing January 1, 1999, this Plan
shall be deemed to meet the requirements of Code Section 401(k)(3)(A)(ii) (the
“actual deferral percentage test”) since (1)(A) the rate of Employer Matching
Contributions does not increase as an Employee’s rate of Employee Pre-Tax
Contributions increases, (B) the aggregate amount of Employer

34

--------------------------------------------------------------------------------



Matching Contributions at each rate of Employee Pre-Tax Contributions is at
least equal to the aggregate amount of Employer Matching Contributions which
would be made if Employer Matching Contributions were made on the basis of the
percentages described in Code Section 401(k)(12)(B)(i), and (C) the rate of
Employer Matching Contributions with respect to any Employee Pre-Tax
Contributions of a Highly Compensated Employee at any rate of Employee Pre-Tax
Contributions is not greater than that with respect to an Employee who is not a
Highly Compensated Employee, and (2) the Committee provides each Eligible
Employee, within a reasonable period before each such Plan Year, written notice
of the Eligible Employee’s rights and obligations under the Plan which is
sufficiently accurate and comprehensive to appraise the Eligible Employee of
such rights and obligations and is written in a manner calculated to be
understood by the average Eligible Employee.

3.7 Payment of Contributions to Trustee

          Unless an earlier time for contribution is specified elsewhere in this
Plan, in all events the Employer shall pay to the Trustee its Contributions for
each Plan Year within the time prescribed by law, including extensions of time
for the filing of its federal income tax return for the Employer’s taxable year
during which such Plan Year ended.

3.8 Employee After-Tax Contributions

          Effective January 1, 1996, no Participant shall be permitted to make
employee after-tax contributions under the Plan.

3.9 Actual Contribution Percentage Test Safe Harbor

          Effective with the Plan Year commencing January 1, 1999, this Plan
shall be deemed to meet the requirements of Code Section 401(m)(2) (the “actual
contribution percentage test”) since (1)(A) the rate of Employer Matching
Contributions does not increase as an Employee’s rate of Employee Pre-Tax
Contributions increases, (B) the aggregate amount of Employer Matching
Contributions at each rate of Employee Pre-Tax Contributions is at least equal
to the aggregate amount of Employer Matching Contributions which would be made
if Employer Matching Contributions were made on the basis of the percentages
described in Code Section 401(k)(12)(B)(i), and (C) the rate of Employer
Matching Contributions with respect to any Employee Pre-Tax Contributions of a
Highly Compensated Employee at any rate of Employee Pre-Tax Contributions is not
greater than that with respect to an Employee who is not a Highly Compensated
Employee, (2) the Committee provides each Eligible Employee, within a

35

--------------------------------------------------------------------------------



reasonable period before each such Plan Year, written notice of the Eligible
Employee’s rights and obligations under the Plan which is sufficiently accurate
and comprehensive to appraise the Eligible Employee of such rights and
obligations and is written in a manner calculated to be understood by the
average Eligible Employee, and (3) Employer Matching Contributions on behalf of
any Employee may not be made with respect to an Employee’s Employee Pre-Tax
Contributions in excess of 6 percent of the Employee’s Deferral Compensation.

3.10 Merger of Quest Diagnostics Incorporated Employee Stock Ownership Plan into
this Plan

          Effective October 1, 2002, the Quest Diagnostics Incorporated Employee
Stock Ownership Plan (the “ESOP”) merged into this Plan, and the assets and
liabilities of the ESOP were subsequently transferred to the Trust Fund. The
balance of each former ESOP participant’s account under the ESOP immediately
prior to the merger was transferred to this Plan. The value of each former ESOP
participant’s “Initial Contribution Sub-Account” under the ESOP immediately
prior to the merger shall represent the opening balance of such Participant’s
Prior ESOP Employer Stock Sub-Account under this Plan, and the value of each
former ESOP participant’s “Discretionary Contribution Sub-Account” under the
ESOP immediately prior to the merger shall represent the opening balance of such
Participant’s Prior ESOP Employer Contributions Sub-Account under this Plan.
Such values were determined on the basis of the closing share price of Employer
Stock on October 1, 2002, as published in The Wall Street Journal, and by
converting shares of Employer Stock to equivalent units.

          A Participant’s Prior ESOP Employer Stock Sub-Account and Prior ESOP
Employer Contributions Sub-Account shall be initially invested in the Employer
Stock Fund.

          As soon as administratively practicable after the merger, a
Participant may designate that his Prior ESOP Employer Stock Sub-Account and his
Prior ESOP Employer Contributions Sub-Account be invested in accordance with the
Investment Option specification designated by the Participant for the investment
of Regular Pre-Tax Contributions. Pursuant to Section 2.4(b), a Participant may
change such Investment Option specification. In the absence of a valid
Investment Option specification to the contrary, a Participant’s Prior ESOP
Employer Stock Sub-Account and Prior ESOP Employer Contributions Sub-Account
shall remain invested in the Employer Stock Fund.

36

--------------------------------------------------------------------------------



3.11 USERRA

          Notwithstanding any provision of this Plan to the contrary,
Contributions with respect to qualified military service will be provided in
accordance with Code Section 414(u).

3.12 QNEC’s

          To the extent it deems necessary to correct a failure to follow the
provisions of the Plan, the Employer may make “qualified nonelective
contributions” (as defined in §1.401(k)-1(g)(13) of the Treasury regulations) on
behalf of affected individuals in an amount determined by the Employer. Such
qualified nonelective contributions shall be held in a Participant’s Qualified
Nonelective Contribution Sub-Account and shall be 100% vested at all times.

37

--------------------------------------------------------------------------------



ARTICLE IV
ALLOCATIONS TO INDIVIDUAL ACCOUNTS

4.1 Individual Accounts

           (a) The Committee shall establish and maintain an Individual Account
in the name of each Participant, comprised of the following sub-accounts to
which the Committee shall credit all amounts allocated to each such Participant
under this Article IV: an Employee Regular Pre-Tax Sub-Account, an Employee
Pre-Tax Catch-Up Sub-Account, an Employee After-Tax Sub-Account, an Employer
Matching Sub-Account, an Employer Stock Matching Sub-Account, a Partnership
Sub-Account, a Rollover Sub-Account, a Prior Plan Rollover Sub-Account, a
Pre-1999 Cash Match Sub-Account, a Post-1999 Cash Match Sub-Account, a Pre-1999
Stock Match Sub-Account, a Post-1999 Stock Match Sub-Account, an ESOP
Diversification Sub-Account, a Prior ESOP Employer Contributions Sub-Account, a
Prior ESOP Employer Stock Sub-Account, a Money Purchase Pension Plan
Sub-Account, a Prior Plan Employer Contribution Sub-Account, a Prior Plan
Employer Qualified Sub-Account, a CBCLS Employer Contribution Sub-Account, a
Prior Employer Match Sub-Account, a Prior Profit Sharing Sub-Account, a Prior
Unilab Employer Contribution Sub-Account, a Qualified Nonelective Contribution
Sub-Account, a Prior LabOne Employer Match Sub-Account, a Prior LabOne Money
Purchase Plan Sub-Account, a Vested Employer Stock Dividend Sub-Account and a
Vested Money Purchase Plan Dividend Sub-Account.

          (b) Separate accounts shall be maintained for all former Employee
Participants who have an interest in the Plan.

          (c) The maintenance of separate accounts shall not require a
segregation of the Trust assets and no Participant shall acquire any right to or
interest in any specific asset of the Trust as a result of the allocations
provided for in the Plan.

4.2 Allocation of Employee Pre-Tax Contributions

          A Participant’s Regular Pre-Tax Contributions under Section 3.1(a)
shall be allocated to the Participant’s Employee Regular Pre-Tax Sub-Account and
shall be invested in accordance with the Participant’s outstanding Investment
Option specification. A Participant’s Catch-Up Pre-Tax Contributions under
Section 3.1(b) shall be allocated to the Participant’s Employee

38

--------------------------------------------------------------------------------



Pre-Tax Catch-Up Sub-Account and shall be invested in accordance with the
Investment Option specification designated by the Participant for the investment
of Regular Pre-Tax Contributions.

4.3 Allocation of Employer Matching Contributions

          As of the end of each payroll period, the Employer Matching
Contributions made on behalf of a Participant under Section 3.2 shall be
allocated to his Employer Matching Sub-Account and shall be invested in
accordance with the Investment Option specification designated by the
Participant for the investment of Regular Pre-Tax Contributions. Notwithstanding
the preceding sentence, Employer Matching Contributions with respect to
recharacterized Regular Pre-Tax Contributions shall be made as soon as
administratively practicable following the end of the Plan Year for which the
Regular Pre-Tax Contributions were originally designated as Catch-Up Pre-Tax
Contributions.

4.4 Allocation of Discretionary Contributions

          (a) A Participant’s allocable share as determined under subsection (b)
of the Discretionary Contribution shall be credited to the Participant’s
Partnership Sub-Account as of the last day of the Plan Year for which his
Employer shall make a Discretionary Contribution under Section 3.3 and shall be
invested in accordance with the Investment Option specification designated by
the Participant for the investment of Regular Pre-Tax Contributions.

          (b) Each Participant who is an Active Participant with respect to a
Plan Year for which his Employer shall make a Discretionary Contribution shall
receive an allocation of the Discretionary Contribution. Each Participant shall
receive an amount equal to the Discretionary Contribution (expressed as a
percentage of Deferral Compensation) multiplied by the Participant’s Deferral
Compensation during the Plan Year.

4.5 Allocation of Forfeitures

          Any Forfeitures arising under Section 5.5(b)(3) shall be used to the
extent necessary to restore a reemployed Participant’s Prior ESOP Employer Stock
Sub-Account, Prior ESOP Employer Contributions Sub-Account, Prior Employer Match
Sub-Account or Prior Unilab Employer Contribution Sub-Account as provided in
Section 5.5(b)(3) and/or shall be applied to reduce Employer Contributions
(including corrective allocations made to the Plan and earnings on such
corrective allocations).

39

--------------------------------------------------------------------------------



4.6 Maximum Additions

          (a) Notwithstanding anything herein to the contrary, the sum of the
Regular Pre-Tax Contributions, Employer Matching Contributions and Discretionary
Contributions allocated to a Participant’s Individual Account for any Limitation
Year (the “Annual Additions”), when combined with any annual additions credited
to the Participant for the same period under any other qualified defined
contribution plan maintained by the Employer or an Affiliate, shall not exceed
the lesser of the following:

                    (1) $45,000, as adjusted for increases in the cost-of-living
under Code Section 415(d); or

                    (2) 100% of the Participant’s total Section 415 Compensation
received from the Employer for such Limitation Year.

          (b) In the event a Participant is covered by this Plan and any other
qualified defined contribution plan maintained by the Employer (or an
Affiliate), the maximum Annual Additions to this Plan shall be decreased as
determined necessary by the Employer to insure that the limitations of Code
Section 415(c) are not exceeded.

          In the event that corrective adjustments in the Annual Additions to
any Individual Accounts are required as a result of Forfeitures or due to a
reasonable error in estimating a Participant’s compensation or in determining
the amount of Regular Pre-Tax Contributions that may be made with respect to any
Participant under the annual additions limit of Section 4.6(a), the adjustment
shall first be made by reducing the Regular Pre-Tax Contributions, next the
Discretionary Contributions, and finally the Employer Matching Contributions.

          Any amounts withheld or taken from a Participant’s Individual Account
pursuant to the preceding paragraph shall be segregated in the Trust Fund in a
separate account and applied toward the Contribution of the Employer for the
next Limitation Year, except that Regular Pre-Tax Contributions (and earnings
thereon) shall be distributed to the Participant who made them.

40

--------------------------------------------------------------------------------



ARTICLE V
DISTRIBUTIONS

5.1 Normal Retirement

          Upon the retirement of a Participant on or after attaining his Normal
Retirement Age, the value of his entire Individual Account (as determined under
Section 5.10) automatically shall become 100% vested and shall become payable as
soon as administratively feasible following his retirement. The Committee shall
thereupon direct the Trustee to distribute to the retiring Participant such
amount in accordance with Section 5.6.

5.2 Disability

          Upon the Total and Permanent Disability of a Participant, the value of
his entire Individual Account (as determined under Section 5.10) automatically
shall become 100% vested. As soon as administratively feasible following a
Participant’s Total and Permanent Disability, the Committee shall direct the
Trustee to distribute to the Participant such amount in accordance with Section
5.6. Notwithstanding the preceding sentence, pursuant to Section 5.7(b), consent
of the Participant may be required before distribution can be made.

5.3 Death Before Retirement or Termination of Employment

          (a) Upon the death of a Participant before retirement or termination
of employment, the value of such Participant’s entire Individual Account (as
determined under Section 5.10) automatically shall become 100% vested and shall
become payable in accordance with subsection (b). The Committee shall direct the
Trustee to distribute to the deceased Participant’s Beneficiary such amount in
accordance with Section 5.6. After the death of the Participant and before
distribution of the Participant’s Individual Account balance, the Participant’s
Beneficiary shall be entitled to select the Investment Options in which the
Individual Account will be invested in accordance with the same rules then
applicable to Participant selection of Investment Options.

          (b) (1) If a Participant other than a CPF Pension Plan Participant or
LabOne Pension Plan Participant dies, the Beneficiary shall receive the
Individual Account in a lump sum or installments under Section 5.6(c) as soon as
administratively feasible unless the Beneficiary defers the distribution subject
o Section 5.9(c).

41

--------------------------------------------------------------------------------



          (b) (2) If a CPF Pension Plan Participant or a LabOne Pension Plan
Participant dies with his surviving spouse as Beneficiary, the Individual
Account shall be paid by purchase of an annuity contract providing for annuity
payments for the spouse’s lifetime, unless the spouse elects to receive the
Individual Account in a lump sum or in installments under Section 5.6(c).
Subject to Section 5.9(c), payments shall commence at a time designated by the
spouse, but in no event earlier than a date that falls as soon as
administratively feasible following the Participant’s date of death.

5.4 Death After Retirement or Termination of Employment

          (a) Upon the death of a Participant who has terminated employment but
who has not received (or begun receiving) his benefit under Section 5.6, the
value of the vested portion of such Participant’s Individual Account (as
determined under Section 5.5(b)(2) and Section 5.10) shall become payable in
accordance with subsection (b). (For any Participant who has begun benefit
payments under Section 5.6, the provisions of such form of distribution shall
control any payments upon the death of such Participant.) The Committee shall
direct the Trustee to distribute to the deceased Participant’s Beneficiary such
amount in accordance with Section 5.6. After the death of the Participant and
before distribution of the Participant’s Individual Account balance, the
Participant’s Beneficiary shall be entitled to select the Investment Options in
which the Individual Account will be invested in accordance with the same rules
then applicable to Participant selection of Investment Options.

          (b) (1) If a Participant other than a CPF Pension Plan Participant or
LabOne Pension Plan Participant dies, the Beneficiary shall receive the
Individual Account in a lump sum or installments under Section 5.6(c) as soon as
administratively feasible unless the Beneficiary defers the distribution subject
o Section 5.9(c).

          (b) (2) If a CPF Pension Plan Participant or a LabOne Pension Plan
Participant dies with his surviving spouse as Beneficiary, the Individual
Account shall be paid by purchase of an annuity contract providing for annuity
payments for the spouse’s lifetime, unless the spouse elects to receive the
Individual Account in a lump sum or in installments under Section 5.6(c).
Subject to Section 5.9(c), payments under an annuity contract shall commence at
a time designated by the spouse, but in no event earlier than a date that falls
as soon as administratively feasible following the Participant’s date of death.

42

--------------------------------------------------------------------------------



5.5 Termination of Employment

          (a) Upon the termination of employment of a Participant due to a
reduction-in-force, the value of his entire Individual Account (as determined
under Section 5.10) automatically shall become 100% vested. As soon as
administratively feasible following a Participant’s termination of employment
due to a reduction-in-force, the Committee shall direct the Trustee to
distribute to the Participant such amount in accordance with Section 5.6.
Notwithstanding the preceding sentence, pursuant to Section 5.7(b), consent of
the Participant may be required before distribution can be made.

          (b) (1) Upon termination of employment for any reason other than
retirement under Section 5.1, disability under Section 5.2, death under Section
5.3, or reduction-in-force under subsection (a) above, a Participant shall be
entitled to the value of the vested portion of his Individual Account (as
determined under paragraph (b)(2) below and Section 5.10).

          As soon as administratively feasible following a Participant’s
termination of employment, the Committee shall direct the Trustee to distribute
to such Participant the value of the vested portion of his Individual Account.
Notwithstanding the preceding sentence, pursuant to Section 5.7(b), consent of
the Participant may be required before distribution can be made.

                    (2) (A) A Participant shall at all times be 100% vested in
each portion of his Individual Account other than his Prior ESOP Employer Stock
Sub-Account, his Prior ESOP Employer Contributions Sub-Account, his Prior
Employer Match Sub-Account, his Prior Unilab Employer Contribution Sub-Account,
his Prior LabOne Money Purchase Sub-Account, and his Prior LabOne Employer Match
Sub-Account (i.e., his Employee Regular Pre-Tax Sub-Account, Employee Pre-Tax
Catch-Up Sub-Account, Employee After-Tax Sub-Account, Employer Matching
Sub-Account, Employer Stock Matching Sub-Account, Partnership Sub-Account,
Rollover Sub-Account, ESOP Diversification Sub-Account, Money Purchase Pension
Plan Sub-Account, Prior Plan Employer Contribution Sub-Account, Prior Plan
Employer Qualified Sub-Account, CBCLS Employer Contribution Sub-Account, Prior
Profit Sharing Sub-Account and Qualified Nonelective Contribution Sub-Account).

43

--------------------------------------------------------------------------------



                              (B) A Participant shall have a vested interest in
the following percentage of his Prior ESOP Employer Stock Sub-Account, taking
into account only Years of Vesting Service credited for periods of employment on
or after December 31, 1996:

 

 

 

Years of Vesting Service

Vested Interest

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Less than 2

0

%

2 or more

100

%

Notwithstanding the preceding, (i) a Participant who was an active Employee or
who was on an authorized leave of absence as of August 16, 1999 automatically
shall be 100% vested in his Prior ESOP Employer Stock Sub-Account; and (ii) a
Participant who terminated employment prior to August 16, 1999 with fewer than
two Years of Vesting Service (taking into account only Years of Vesting Service
credited for periods of employment on or after December 31, 1996), and who
subsequently returns as an Employee after August 16, 1999 prior to incurring a
five-year Period of Severance beginning immediately after the date his
employment terminated, automatically shall become 100% vested in his Prior ESOP
Employer Stock Sub-Account as of the date of his reemployment.

                              (C) A Participant shall have a vested interest in
the following percentage of his Prior ESOP Employer Contributions Sub-Account,
taking into account all Years of Vesting Service:

 

 

Years of Vesting Service

Vested Interest

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Less than 3

    0%

3 or more

100%

                              (D) An AML-East Plan Participant or an AML-West
Plan Participant shall have a vested interest in the following percentage of his
Prior Employer Match Sub-Account:

 

 

Years of Vesting Service

Vested Interest

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

0

    0%

1

  25%

2

  50%

3

100%

44

--------------------------------------------------------------------------------



                              (E) A Unilab Plan Participant shall have a vested
interest in the following percentage of his Prior Unilab Employer Contribution
Sub-Account:

 

 

Years of Vesting Service

Vested Interest

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

0

    0%

1

  10%

2

  20%

3

  50%

4

100%

                              (F) A LabOne (k) Plan Participant shall have a
vested interest in the following percentage of his Prior LabOne Employer Match
Sub Account:

 

 

Years of Vesting Service

Vested Interest

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Less than 3

    0%

3 or more

100%

                              (G) A LabOne Pension Plan Participant shall have a
vested interest in the following percentage of his Prior LabOne Money Purchase
Plan Sub-Account:

 

 

Years of Vesting Service

Vested Interest

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Less than 5

    0%

5 or more

100%

                              (H) Notwithstanding the preceding provisions of
this Section 5.5(b)(2), a Participant shall be 100% vested in his entire
Individual Account upon termination of employment after the attainment of his
Normal Retirement Age.

                    (3) (A) If a Participant’s employment terminates for any
reason other than retirement under Section 5.1, disability under Section 5.2,
death under Section 5.3 or reduction-in-force under Section 5.5(a) at a time
when he has no vested interest in his Prior ESOP Employer Stock Sub-Account
and/or his Prior ESOP Employer Contributions Sub-Account, the Committee
nonetheless shall treat the Participant as if he had received a distribution of
his Prior ESOP Employer Stock Sub-Account and/or his Prior ESOP Employer
Contributions Sub-Account on the date his employment terminated and shall
forfeit the Participant’s entire Prior ESOP Employer Stock Sub-Account and/or
his entire Prior ESOP Employer Contributions Sub-Account as soon as
administratively feasible after the date his

45

--------------------------------------------------------------------------------



employment terminated. If the former Participant returns as an Employee prior to
incurring a five-year Period of Severance beginning immediately after the date
his employment terminated, his Prior ESOP Employer Stock Sub-Account and/or his
Prior ESOP Employer Contributions Sub-Account, determined as of the date of
forfeiture, shall be fully restored to him as soon as administratively feasible
after his reemployment. In such case, the Participant’s Individual Account shall
be restored first out of Forfeitures for such Plan Year and, if such Forfeitures
are insufficient to restore such Individual Account, the Employer shall make a
special contribution to the extent necessary so that the Participant’s
Individual Account is fully restored.

                              (B) If the employment of an AML-East Plan
Participant or an AML-West Plan Participant terminates for any reason other than
retirement under Section 5.1, disability under Section 5.2, death under Section
5.3 or reduction-in-force under Section 5.5(a) at a time when he is not fully
vested in his Prior Employer Match Sub-Account, then the Committee shall follow
the procedure set forth in clause (i) or that set forth in clause (ii) below, as
appropriate:

                                        (i) If the Participant had no vested
interest in his Prior Employer Match Sub-Account at the time of his termination
of employment, the Committee nonetheless shall treat the Participant as if he
had received a distribution on the date his employment terminated and shall
forfeit the Participant’s entire Prior Employer Match Sub-Account as soon as
administratively feasible after the date his employment terminated. If such a
Participant returns as an Employee prior to incurring a five-year Period of
Severance, his Prior Employer Match Sub-Account, determined as of the date of
his deemed distribution, shall be fully restored to him as soon as
administratively feasible after his reemployment.

                                                  If the Participant had a 25%
or 50% vested interest in his Prior Employer Match Sub-Account at the time of
his termination of employment and if he receives a distribution of such vested
interest before he incurs a five-year Period of Severance, the remaining portion
of his Prior Employer Match Sub-Account shall be forfeited as soon as
administratively feasible after the date of distribution. If such a Participant
returns as an Employee prior to incurring a five-year Period of Severance and if
he repays the full amount of the distribution paid to him by reason of his
termination of employment no later than the fifth anniversary of the date of his
reemployment, then his Prior Employer Match Sub-Account,

46

--------------------------------------------------------------------------------



determined as of the date of the distribution of his vested interest, shall be
fully restored to him as soon as administratively feasible after such repayment
is made.

                                        A Participant’s Prior Employer Match
Sub-Account shall be restored first out of Forfeitures for such Plan Year and,
if such Forfeitures are insufficient to restore such Prior Employer Match
Sub-Account, the Employer shall make a special contribution to the extent
necessary so that the Participant’s Prior Employer Match Sub-Account is fully
restored.

                              (ii) If the Participant had a 25% or 50% vested
interest in his Prior Employer Match Sub-Account at the time of his termination
of employment and if he does not receive a distribution of such vested interest
before he incurs a five-year Period of Severance, the remaining portion of his
Prior Employer Match Sub-Account shall be forfeited as soon as administratively
feasible after such five-year Period of Severance has been incurred.

                    (C) If the employment of a Unilab Plan Participant
terminates for any reason other than retirement under Section 5.1, disability
under Section 5.2, death under Section 5.3 or reduction-in-force under Section
5.5(a) at a time when he is not fully vested in his Prior Unilab Employer
Contribution Sub-Account, then the Committee shall follow the procedure set
forth in clause (i) or that set forth in clause (ii) below, as appropriate:

                              (i) If the Participant had no vested interest in
his Prior Unilab Employer Contribution Sub-Account at the time of his
termination of employment, the Committee nonetheless shall treat the Participant
as if he had received a distribution on the date his employment terminated and
shall forfeit the Participant’s entire Prior Unilab Employer Contribution
Sub-Account as soon as administratively feasible after the date his employment
terminated. If such a Participant returns as an Employee prior to incurring a
five-year Period of Severance, his Prior Unilab Employer Contribution
Sub-Account, determined as of the date of his deemed distribution, shall be
fully restored to him as soon as administratively feasible after his
reemployment.

                                        If the Participant is partially vested
in his Prior Unilab Employer Contribution Sub-Account at the time of his
termination of employment and if he receives a distribution of his vested
interest before he incurs a five-year Period of Severance, the remaining portion
of his Prior Unilab Employer Contribution Sub-Account shall be forfeited as soon
as administratively feasible after the date of distribution. If such a
Participant returns as an

47

--------------------------------------------------------------------------------



Employee prior to incurring a five-year Period of Severance and if he repays the
full amount of the distribution paid to him by reason of his termination of
employment no later than the fifth anniversary of the date of his reemployment,
then his Prior Unilab Employer Contribution Sub-Account, determined as of the
date of the distribution of his vested interest, shall be fully restored to him
as soon as administratively feasible after such repayment is made.

                                        A Participant’s Prior Unilab Employer
Contribution Sub-Account shall be restored first out of Forfeitures for such
Plan Year and, if such Forfeitures are insufficient to restore such Prior Unilab
Employer Contribution Sub-Account, the Employer shall make a special
contribution to the extent necessary so that the Participant’s Prior Unilab
Employer Contribution Sub-Account is fully restored.

                              (ii) If the Participant is partially vested
interest in his Prior Unilab Employer Contribution Sub-Account at the time of
his termination of employment and if he does not receive a distribution of such
vested interest before he incurs a five-year Period of Severance, the remaining
portion of his Prior Unilab Employer Contribution Sub-Account shall be forfeited
as soon as administratively feasible after such five-year Period of Severance
has been incurred.

          (c) In the event a Participant who terminated his employment with an
Employer is reemployed as an Employee prior to receiving a distribution of his
Individual Account, he shall not be entitled to a distribution as provided in
this Section 5.5 due to such termination, but shall be entitled to a
distribution as determined herein upon any subsequent termination of employment
for any reason.

5.6 Method of Payment

          (a) Normal Form

                    The normal form of distribution under the Plan is a lump sum
and the remainder of this Section shall not be applicable to a Participant whose
normal form is a lump sum. All Participants are subject to this paragraph except
such Participants as described in the next paragraph who have a portion of their
Individual Account attributable to a money purchase pension plan which was
merged with this Plan. Lump sum payments from investments held in the Employer
Stock Fund may be distributed in cash or in Employer Stock, at the election of
the Participant. In the absence of a valid election on the part of the
Participant, payments from

48

--------------------------------------------------------------------------------



investments held in the Employer Stock Fund shall be distributed in cash. Lump
sum payments from other investments shall be made only in cash.

                    Notwithstanding the above, for a CPF Pension Plan
Participant and a LabOne Pension Plan Participant, the automatic form for a
married Participant is a qualified joint and survivor annuity with one-half of
the Participant’s lifetime amount payable after his death to his surviving
spouse. The automatic form for an unmarried Participant is a single life
annuity. A CPF Pension Plan Participant and a LabOne Pension Plan Participant
shall be subject to (b), (c), (d) and (e) of this Section.

          (b) Election Procedures

                    (1) No less than seven and no more than 90 days (180 days
after December 31, 2007) before distribution of a Participant’s benefit
commences, each Participant and his spouse (if any) shall be given a written
notice to the effect that if the Participant is married on the date of
commencement of payments, benefits will be payable in the form of a “qualified
joint and survivor annuity” under subsection (d) unless the Participant, with
the consent of his spouse, elects to the contrary prior to the commencement of
payments. Consent of the spouse is not required for an election under (c)(3)
unless the Beneficiary is not the spouse. The notice shall describe, in a manner
intended to be understood by the Participant and his spouse, the terms and
conditions of the qualified joint and survivor annuity, the financial effect of
the election of an optional form or absence of election, the rights of the
Participant to elect an optional form or to revoke such an election, and the
rights of the Participant’s spouse to consent to an election of an optional
form. In addition, the notice shall inform the Participant that he has 30 days
to elect whether to have benefits paid in an optional form.

                    (2) During the 90-day period (180-day period after December
31, 2007) ending on the day his distribution commences, each Participant may
elect to have his benefit hereunder paid under the normal form or any one of the
options set forth in subsection (c) in lieu of the automatic form provided for
in subsection (a).

                    (3) A Participant who desires to have his benefit hereunder
paid under one of the optional methods provided in subsection (c) shall make
such an election by making an Appropriate Request. An election by a Participant
to receive his retirement benefit under any of the optional methods of payment
as provided in subsection (c) may be revoked by such Participant at any time and
any number of times during the 90-day period (180-day period after

49

--------------------------------------------------------------------------------



December 31, 2007) ending on the day his benefit payments commence. After
retirement benefit payments have commenced, no elections or revocations of an
optional method will be permitted under any circumstances.

          (c) Available Options

                    (1) Monthly, quarterly or annual installments from the Trust
Fund over a period not to exceed the lesser of (A) 10 years, or (B) the life
expectancy of the Participant or the joint life expectancies of the Participant
and his Beneficiary, in either case determined at the time payments commence.
Life expectancies shall be determined when payments commence and shall not
thereafter be recalculated. Installment payments shall be made pro-rata from the
various Sub-Accounts within the Participant’s Individual Account.

                    (2) An annuity contract, purchased from an insurance company
(or similar source) by the Committee utilizing the value of the vested portion
of the Participant’s Individual Account, which provides for equal monthly
payments over the Participant’s lifetime and which contains such other terms and
provisions as may be approved in writing by such Participant.

                    (3) An annuity contract, purchased from an insurance company
(or similar source) by the Committee utilizing the value of the vested portion
of the Participant’s Individual Account, which provides for equal monthly
payments over the Participant’s lifetime and for such monthly payments (or
one-half thereof or after December 31, 2007, three-quarters thereof) to be
continued after his death to the Participant’s designated Beneficiary over the
lifetime of the Beneficiary. If the designated Beneficiary is not living at the
death of the Participant, no additional benefit shall be payable hereunder. Such
annuity contract shall contain such other terms and provisions as may be
approved in writing by the electing Participant.

                    (4) An annuity contract, purchased from an insurance company
(or similar source) by the Committee utilizing the value of the vested portion
of the Participant’s Individual Account, which provides for equal monthly
payments over the Participant’s lifetime and in the event of his death before
120 monthly payments have fallen due, such payments shall be continued to the
Participant’s designated Beneficiary until the remainder of the 120 monthly
payments have been paid. Such annuity contract shall contain such other terms
and provisions as may be approved in writing by the electing Participant. (This
optional method shall not be available to a Beneficiary.)

          (d) Qualified Joint and Survivor Annuity

50

--------------------------------------------------------------------------------



                    If a Participant is married on the date distribution of his
Individual Account commences, a joint and survivor annuity with one-half of the
Participant’s lifetime amount payable after his death to his surviving spouse
(to whom he was married on the date payments to the Participant first commenced)
as his Beneficiary must be elected or another joint and survivor annuity
described in (c)(3) must be elected in lieu thereof or the Participant’s spouse
must consent in writing to any other form elected. Such consent shall
acknowledge its effect and be witnessed by a Committee member (or an authorized
representative) or a notary public. Spousal consent is not required if there is
no spouse, the spouse cannot be located or under such other circumstances as may
be prescribed by regulations. Any spousal consent shall only be applicable to
the spouse granting such consent.

5.7 Cash-Outs; Consent

          (a) (1) Effective for distributions payable on or after March 28,
2005, if a Participant retires under Section 5.1, becomes disabled under
Section 5.2 or terminates employment under Section 5.5 and the value of the
vested portion of his Individual Account (as determined under Section 5.10) does
not exceed $1,000 as of the first date thereafter upon which such Individual
Account is valued for purposes of determining if it exceeds $1,000, the
Committee shall direct the Trustee to distribute to the Participant such amount
in accordance with Section 5.6(a) as soon as administratively feasible following
such valuation date. If the value of the vested portion of such a Participant’s
Individual Account exceeds $1,000 upon such valuation date, but is $1,000 or
less as of any subsequent date upon which such Individual Account is valued for
purposes of determining if it exceeds $1,000, the Committee shall direct the
Trustee to distribute to the Participant such amount in accordance with Section
5.6(a) as soon as administratively feasible following such valuation date.

                    (2) If a Participant dies under Sections 5.3 or 5.4 and the
value of the vested portion of his Individual Account (as determined under
Section 5.10) does not exceed $5,000 as of the first date thereafter upon which
such Individual Account is valued for purposes of determining if it exceeds
$5,000, the Committee shall direct the Trustee to distribute to the
Participant’s Beneficiary such amount in accordance with Section 5.6(a) as soon
as administratively feasible following such valuation date. If the value of the
vested portion of such a Participant’s Individual Account exceeds $5,000 upon
such valuation date, but is $5,000 or less as of any subsequent date upon which
such Individual Account is valued for purposes of

51

--------------------------------------------------------------------------------



determining if it exceeds $5,000, the Committee shall direct the Trustee to
distribute to the Participant’s Beneficiary such amount in accordance with
Section 5.6(a) as soon as administratively feasible following such valuation
date.

          (b) If a Participant becomes disabled under Section 5.2 or terminates
employment under Section 5.5 and the value of the vested portion of his
Individual Account (as determined under Section 5.10) exceeds $1,000 (and such
value exceeds $1,000 as of each subsequent date upon which such Individual
Account is valued for purposes of determining if it exceeds $1,000), then no
distribution shall be made prior to the Participant’s “required beginning date”
under Section 5.9(f)(5) unless he consents to the making of such distribution
through an Appropriate Request. Distribution shall commence no later than 90
days from the date the consent of the Participant is obtained. The Participant
shall be given a notice of the right to defer any distribution until his
“required beginning date” under Section 5.9(f)(5). Such notification shall be
addressed no less than 30 days and no more than 90 days prior to the date
distribution commences. Notwithstanding the preceding sentence, distribution may
commence less than 30 days after the notification was addressed, as long as the
notification informs the Participant that he has a right to a period of at least
30 days after receiving the notice to consider the decision of whether or not to
elect a distribution.

5.8 Benefits to Minors and Incompetents

          (a) In case any person entitled to receive payment under the Plan
shall be a minor, the Committee, in its discretion, may distribute such payment
in any one or more of the following ways:

                    (1) By payment thereof directly to such minor;

                    (2) By application thereof for the benefit of such minor;

                    (3) By payment thereof to either parent of such minor or to
any person who shall be legally qualified and shall be acting as guardian of the
person or the property of such minor, provided the parent or adult person to
whom any amount shall be paid shall have advised the Committee in writing that
he will hold or use such amount for the benefit of such minor.

          (b) In the event a person entitled to receive payment under the Plan
is physically or mentally incapable of personally receiving and giving a valid
receipt for any payment due (unless prior claim therefor shall have been made by
a duly qualified legal representative of such person), such payment in the
discretion of the Committee may be made to the spouse, son,

52

--------------------------------------------------------------------------------



daughter, parent, brother or sister of the recipient or to any other person who
is responsible for the welfare of such recipient.

          (c) Any payments made under subsections (a) or (b) shall, to the
extent of the payments, fully discharge the obligations of the Committee and the
Plan to any other person making a claim hereunder with respect to such payments.

5.9 Payment of Benefits

          (a) Except as provided in subsection (b), in the event a Participant’s
Individual Account shall be due and payable under this Article V and the
Participant has not elected otherwise in accordance with the Plan, any payment
of benefits to the Participant shall begin not later than 60 days after the
close of the Plan Year in which occurs the latest of:

                    (1) the date on which the Participant attains age 65;

                    (2) the 10th anniversary of the date in which the
Participant commenced participation in the Plan; and

                    (3) termination of employment of the Participant with the
Employer.

          (b) The requirements of subsections (b) – (e) of this Section 5.9 will
apply for purposes of determining required minimum distributions for calendar
years beginning with the 2003 calendar year. The requirements of subsections (b)
– (e) will take precedence over any inconsistent provisions of the Plan. All
distributions required under subsections (b) – (e) will be determined and made
in accordance with the Treasury regulations under Code Section 401(a)(9).

          (c) (1) The Participant’s entire interest will be distributed, or
begin to be distributed, to the Participant no later than the Participant’s
“required beginning date.”

                    (2) If the Participant dies before distributions begin, the
Participant’s entire interest will be distributed, or begin to be distributed,
no later than as follows:

                              (A) If the Participant’s surviving spouse is the
Participant’s sole “designated beneficiary,” then, except as provided in
paragraph (4) below, distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.

                              (B) If the Participant’s surviving spouse is not
the Participant’s sole “designated beneficiary,” then, except as provided in
paragraph (4) below, distributions to the

53

--------------------------------------------------------------------------------



“designated beneficiary” will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.

                              (C) If there is no “designated beneficiary” as of
September 30 of the year following the year of the Participant’s death, the
Participant’s entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

                              (D) If the Participant’s surviving spouse is the
Participant’s sole “designated beneficiary” and the surviving spouse dies after
the Participant but before distributions to the surviving spouse begin, this
paragraph (2), other than subparagraph (A), will apply as if the surviving
spouse were the Participant.

                    For purposes of this paragraph (2) and subsection (e),
distributions are considered to begin on the Participant’s “required beginning
date” (or, if subparagraph (D) applies, the date distributions are required to
begin to the surviving spouse under subparagraph (A)). If distributions under an
annuity purchased from any insurance company irrevocably commence to the
Participant before the Participant’s “required beginning date” (or to the
surviving spouse before the date distributions are required to begin to the
surviving spouse under subparagraph (A)), the date distributions are considered
to begin is the date distributions actually commence.

                    (3) Unless the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the “required beginning date,” as of the first “distribution calendar
year” distributions will be made in accordance with subsections (d) and (e) of
this Section 5.9. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Code Section 401(a)(9) and the
Treasury regulations.

                    (4) Notwithstanding paragraph (2), if a Participant dies
before distributions begin and there is a “designated beneficiary,” distribution
to the “designated beneficiary” is not required to begin by the date specified
in paragraph (2), but the Participant’s entire interest will be distributed to
the designated beneficiary by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death. If the Participant’s surviving
spouse is the Participant’s sole “designated beneficiary” and the surviving
spouse dies after the Participant but before distributions to either the
Participant or the surviving spouse begin, this paragraph (4) will

54

--------------------------------------------------------------------------------



apply as if the surviving spouse were the Participant. This paragraph shall
apply to distributions in the form of a lump sum.

          (d) (1) During the Participant’s lifetime, the minimum amount that
will be distributed for each “distribution calendar year” is the lesser of:

                              (A) the quotient obtained by dividing the
“Participant’s account balance” by the distribution period in the Uniform
Lifetime Table in section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s age as of the Participant’s birthday in the “distribution calendar
year”; or

                              (B) if the Participant’s sole “designated
beneficiary” for the “distribution calendar year” is the Participant’s spouse,
the quotient obtained by dividing the “Participant’s account balance” by the
number in the Joint and Last Survivor Table in section 1.401(a)(9)-9 of the
Treasury regulations, using the Participant’s and spouse’s attained ages as of
the Participant’s and spouse’s birthdays in the “distribution calendar year.”

               (2) Required minimum distributions will be determined under this
subsection (d) beginning with the first “distribution calendar year” and up to
and including the “distribution calendar year” that includes the Participant’s
date of death.

          (e) (1) (A) If the Participant dies on or after the date distributions
begin and there is a “designated beneficiary,” the minimum amount that will be
distributed for each “distribution calendar year” after the year of the
Participant’s death is the quotient obtained by dividing the “Participant’s
account balance” by the longer of the remaining life expectancy of the
Participant or the remaining life expectancy of the Participant’s “designated
beneficiary,” determined as follows:

                                        (i) The Participant’s remaining life
expectancy is calculated using the age of the Participant in the year of death,
reduced by one for each subsequent year.

                                        (ii) If the Participant’s surviving
spouse is the Participant’s sole “designated beneficiary,” the remaining life
expectancy of the surviving spouse is calculated for each “distribution calendar
year” after the year of the Participant’s death using the surviving spouse’s age
as of the spouse’s birthday in that year. For “distribution calendar years”
after the year of the surviving spouse’s death, the remaining life expectancy of
the surviving spouse is calculated using the age of the surviving spouse as of
the spouse’s birthday in the calendar year of the spouse’s death, reduced by one
for each subsequent calendar year.

55

--------------------------------------------------------------------------------



                                        (iii) If the Participant’s surviving
spouse is not the Participant’s sole “designated beneficiary,” the “designated
beneficiary’s” remaining life expectancy is calculated using the age of the
beneficiary in the year following the year of the Participant’s death, reduced
by one for each subsequent year.

                              (B) If the Participant dies on or after the date
distributions begin and there is no “designated beneficiary” as of September 30
of the year after the year of the Participant’s death, the minimum amount that
will be distributed for each “distribution calendar year” after the year of the
Participant’s death is the quotient obtained by dividing the “Participant’s
account balance” by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

                    (2) (A) Except as provided in subsection (c)(4), if the
Participant dies before the date distributions begin and there is a “designated
beneficiary,” the minimum amount that will be distributed for each “distribution
calendar year” after the year of the Participant’s death is the quotient
obtained by dividing the “Participant’s account balance” by the remaining life
expectancy of the Participant’s “designated beneficiary,” determined as provided
in paragraph (1).

                              (B) If the Participant dies before the date
distributions begin and there is no “designated beneficiary” as of September 30
of the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

                              (C) If the Participant dies before the date
distributions begin, the Participant’s surviving spouse is the Participant’s
sole “designated beneficiary,” and the surviving spouse dies before
distributions are required to begin to the surviving spouse under subsection
(c)(2)(A), this paragraph (2) will apply as if the surviving spouse were the
Participant.

          (f) For purposes of this Section 5.9, the following words and phrases
shall have the meanings indicated:

                    (1) Designated beneficiary – The individual who is
designated as the Beneficiary under Section 2.3 of the Plan and is the
“designated beneficiary” under Code Section 401(a)(9) and section 1.401(a)(9)-1,
Q&A 4, of the Treasury regulations.

                    (2) Distribution calendar year – A calendar year for which a
minimum distribution is required. For distributions beginning before the
Participant’s death, the first

56

--------------------------------------------------------------------------------



“distribution calendar year” is the calendar year immediately preceding the
calendar year that contains the Participant’s “required beginning date.” For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
pursuant to subsection (c)(2). The required minimum distribution for the
Participant’s first “distribution calendar year” will be made on or before the
Participant’s “required beginning date.” The required minimum distribution for
other “distribution calendar years,” including the required minimum distribution
for the “distribution calendar year” in which the Participant’s “required
beginning date” occurs, will be made on or before December 31 of that
“distribution calendar year.”

                    (3) Life expectancy – Life expectancy as computed by use of
the Single Life Table in section 1.401(a)(9)-9 of the Treasury regulations.

                    (4) Participant’s account balance – The account balance as
of the last valuation date in the calendar year immediately preceding the
“distribution calendar year” (valuation calendar year), increased by the amount
of any contributions made and allocated or forfeitures allocated to the account
balance as of dates in the valuation calendar year after the valuation date, and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the “distribution calendar year” if distributed or transferred in the
valuation calendar year.

                    (5) Required beginning date – The April 1 of the calendar
year following the later of (A) the calendar year in which the Participant
attains age 70½, or (B) the calendar year in which the Participant retires.
Notwithstanding the preceding sentence, the “required beginning date” of a
Participant who is a “five-percent owner” (as defined in Code Section 416(i))
with respect to the Plan Year ending in the calendar year in which the
Participant attains age 70½ is the April 1 of the calendar year following the
calendar year in which the Participant attains age 70½.

5.10 Valuation of Accounts

          (a) All distributions hereunder made on or after October 2, 2006 shall
be based upon the value of the Participant’s Individual Account as determined
under this Section 5.10. All distributions hereunder made prior to October 2,
2006 shall be based on the value of the

57

--------------------------------------------------------------------------------



Participant’s Individual Account as determined under the provisions of this Plan
as in effect on the date of such distribution.

                    The value of a Participant’s Individual Account upon a
distribution hereunder shall be the sum of paragraphs (1)-(27) below, where:

                    (1) is the product of (A) the closing Net Asset Value of the
Fidelity Contrafund on the Valuation Date, and (B) the number of shares of such
fund allocated to the Participant’s Individual Account as of such Valuation
Date;

                    (2) is the product of (A) the closing Net Asset Value of the
Fidelity Diversified International Fund on the Valuation Date, and (B) the
number of shares of such fund allocated to the Participant’s Individual Account
as of such Valuation Date;

                    (3) is the product of (A) the closing Net Asset Value of the
Fidelity Equity-Income Fund on the Valuation Date, and (B) the number of shares
of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (4) is the product of (A) the closing Net Asset Value of the
Fidelity Freedom Income Fund on the Valuation Date, and (B) the number of shares
of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (5) is the product of (A) the closing Net Asset Value of the
Fidelity Freedom 2000 Fund on the Valuation Date, and (B) the number of shares
of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (6) is the product of (A) the closing Net Asset Value of the
Fidelity Freedom 2005 Fund on the Valuation Date, and (B) the number of shares
of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (7) is the product of (A) the closing Net Asset Value of the
Fidelity Freedom 2010 Fund on the Valuation Date, and (B) the number of shares
of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (8) is the product of (A) the closing Net Asset Value of the
Fidelity Freedom 2015 Fund on the Valuation Date, and (B) the number of shares
of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (9) is the product of (A) the closing Net Asset Value of the
Fidelity Freedom 2020 Fund on the Valuation Date, and (B) the number of shares
of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

58

--------------------------------------------------------------------------------



                    (10) is the product of (A) the closing Net Asset Value of
the Fidelity Freedom 2025 Fund on the Valuation Date, and (B) the number of
shares of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (11) is the product of (A) the closing Net Asset Value of
the Fidelity Freedom 2030 Fund on the Valuation Date, and (B) the number of
shares of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                     (12) is the product of (A) the closing Net Asset Value of
the Fidelity Freedom 2035 Fund on the Valuation Date, and (B) the number of
shares of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (13) is the product of (A) the closing Net Asset Value of
the Fidelity Freedom 2040 Fund on the Valuation Date, and (B) the number of
shares of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (14) is the product of (A) the closing Net Asset Value of
the Fidelity Freedom 2045 Fund on the Valuation Date, and (B) the number of
shares of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (15) is the product of (A) the closing Net Asset Value of
the Fidelity Freedom 2050 Fund on the Valuation Date, and (B) the number of
shares of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (16) is the product of (A) the closing Net Asset Value of
the Fidelity Growth & Income Portfolio on the Valuation Date, and (B) the number
of shares of such fund allocated to the Participant’s Individual Account as of
such Valuation Date;

                    (17) is the product of (A) the closing Net Asset Value of
the Fidelity Low Priced Stock Fund on the Valuation Date, and (B) the number of
shares of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (18) is the product of (A) the closing Net Asset Value of
the Fidelity OTC Portfolio on the Valuation Date, and (B) the number of shares
of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (19) is the product of (A) the closing Net Asset Value of
the Fidelity Puritan Fund on the Valuation Date, and (B) the number of shares of
such fund allocated to the Participant’s Individual Account as of such Valuation
Date;

59

--------------------------------------------------------------------------------



                    (20) is the product of (A) the closing Net Asset Value of
the Fidelity Spartan U.S. Equity Index Fund on the Valuation Date, and (B) the
number of shares of such fund allocated to the Participant’s Individual Account
as of such Valuation Date;

                    (21) is the product of (A) the closing Net Asset Value of
the Fidelity U.S. Bond Index Fund on the Valuation Date, and (B) the number of
shares of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (22) is the product of (A) the closing Net Asset Value of
the Lord Abbett Small-Cap Value Fund (Class Y) on the Valuation Date, and (B)
the number of shares of such fund allocated to the Participant’s Individual
Account as of such Valuation Date;

                    (23) is the number of shares of the Managed Income Portfolio
II Class 3 allocated to the Participant’s Individual Account as of such
Valuation Date; and

                    (24) is the product of (A) the closing Net Asset Value of
the T. Rowe Price Institutional Large-Cap Growth Fund on the Valuation Date, and
(B) the number of shares of such fund allocated to the Participant’s Individual
Account as of such Valuation Date;

                    (25) is the product of (A) the per unit value of the
Employer Stock Fund on the Valuation Date, and (B) the number of units of such
fund allocated to the Participant’s Individual Account as of such Valuation
Date;

                    (26) is the product of (A) the per unit Value of Employer
Stock Fund on the Valuation Date, and (B) the number of units of such fund
allocated to the Participant’s Individual Account as of such Valuation Date;

                    (27) effective prior to December 30, 2006, is the product of
(A) the closing Net Asset Value of the Corning Stock Fund and the Covance Stock
Fund on the Valuation Date, and (B) the number of shares of such funds allocated
to the Participant’s Individual Account as of such Valuation Date.

5.11 Direct Rollovers

          (a) Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a distributee’s election under this Section, a distributee
may elect, at the time and in the manner prescribed by the Committee, to have
any portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.

          (b) (1) An “eligible rollover distribution” is any distribution of all
or any portion of the balance to the credit of the distributee, except that an
eligible rollover distribution does not

60

--------------------------------------------------------------------------------



include: any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; and any hardship
distribution. For purposes of the preceding sentence, a portion of a
distribution shall not fail to be an “eligible rollover distribution” merely
because the portion consists of after-tax employee contributions which are not
includible in gross income. However, such portion may be paid only to an
individual retirement account or annuity described in Code Section 408(a) or
(b), or to a qualified defined contribution plan described in Code Section
401(a) or 403(a) that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible.

                    (2) An “eligible retirement plan” is an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b), an annuity plan described in Code
Section 403(a), a qualified retirement plan described in Code Section 401(a), an
eligible deferred compensation plan described in Code Section 457(b) which is
maintained by an eligible employer described in Code Section 457(e)(1)(A), or an
annuity contract described in Code Section 403(b), that accepts the
distributee’s eligible rollover distribution.

                    (3) A “distributee” includes an employee or former employee.
In addition, the employee’s or former employee’s surviving spouse and the
employee’s or former employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code Section
414(p), are distributees with regard to the interest of the spouse or former
spouse. Effective for distributions after December 31, 2007, a distributee shall
also include a non-spouse Beneficiary. However, for purposes of a distribution
to a non-spouse beneficiary, an eligible retirement plan, as described in
Section 5.11(b)(2) of the Plan, shall be limited to an individual retirement
account described in Code Section 408(a) or an individual retirement annuity as
described in Code Section 408(b).

                    (4) A “direct rollover” is a payment by the Plan to the
eligible retirement plan specified by the distributee.

61

--------------------------------------------------------------------------------



5.12 Payment to Alternate Payee Under QDRO

          (a) Notwithstanding any other provision of this Plan, once the
Committee determines that a domestic relations order is a qualified domestic
relations order (“QDRO”) within the meaning of ERISA Section 206(d)(3), unless
the QDRO specifically provides otherwise, the alternate payee specified in the
QDRO may, through an Appropriate Request, elect to receive a distribution of the
amount assigned to the alternate payee in the QDRO in accordance with Section
5.6(a). The Committee shall direct the Trustee to distribute to the alternate
payee such amount as soon as administratively feasible following receipt of an
Appropriate Request made by the alternate payee.

          (b) Effective November 1, 2003, and notwithstanding any other
provision of the Plan, upon receipt of an executed QDRO, upon receipt of a
joinder that references the Plan, or upon direction provided the Plan’s
recordkeeper by the Committee, the Plan’s recordkeeper shall place a
disbursement restriction upon the Participant’s Individual Account. The scope
and duration of such disbursement restriction shall be determined by procedures
adopted by the Committee and applied in a uniform and nondiscriminatory manner.

          (c) Effective November 1, 2003, an administrative charge, in an amount
determined by the Committee, may be imposed on the Individual Account of a
Participant who is subject to a domestic relations order received on or after
such date and on the separate account established on behalf of the alternate
payee specified in the order. Such charge shall be imposed pursuant to
procedures adopted by the Committee and applied in a uniform and
nondiscriminatory manner.

5.13 Distribution Upon Severance from Employment

          Effective January 1, 2002, a Participant’s Employee Regular Pre-Tax
Sub-Account and Employee Pre-Tax Catch-Up Sub-Account may be distributed upon a
“severance from employment,” as such term is defined under Code Section
401(k)(2)(B)(i)(I). However, such a distribution shall be subject to the other
provisions of the Plan regarding distributions. The preceding provisions shall
apply in the case of a “severance from employment” which occurs before January
1, 2002 or on or after such date.

62

--------------------------------------------------------------------------------



ARTICLE VI
LOANS AND WITHDRAWALS

6.1 Loans to Participants

          A Participant who is a “party in interest” as defined in ERISA Section
3(14) may, by making an Appropriate Request, request a loan from the Trust Fund.
The following additional rules shall apply:

          (a) Loans shall be made available to all eligible Participants on a
reasonably equivalent basis; provided, however, that the Committee shall retain
the power to approve or decline a loan and may make reasonable distinctions
based upon creditworthiness, other obligations of the Participant, state laws
affecting payroll deductions, and any other factors that may adversely affect
the Employer’s ability to deduct loan repayments from a Participant’s pay.

          (b) A Participant may only have one loan outstanding at any time. For
purposes of this subsection (b), a loan that is deemed in default under
subsection (h) shall be treated as outstanding.

          (c) The minimum new loan amount shall be $1,000. If a Participant’s
Individual Account balance is insufficient to support the minimum loan amount
loan because of the maximum loan restrictions set forth below, no loan shall be
made. The maximum amount of any loan, when added to the outstanding balance of
any existing loan from this Plan, shall be the lesser of (1) and (2):

                    (1) $50,000 reduced by the excess of the highest outstanding
balance of loans from the Plan during the one-year period ending on the day
before the date the loan is made over the outstanding balance of loans from the
Plan on the date the loan is made.

                    (2) One-half of the value of the vested portion of the
Participant’s Individual Account on the date the loan is made.

                    For purposes of this subsection (c), a loan that is deemed
in default under subsection (h) shall be treated as an existing loan, and
interest accrued on such loan since it was deemed in default shall be considered
part of the outstanding balance of such loan.

          (d) All loans shall be repayable over a period of not more than five
years, except that a loan used by the Participant to acquire any dwelling unit
which within a reasonable time is to

63

--------------------------------------------------------------------------------



be used (determined at the time the loan is made) as a principal residence of
the Participant shall be repayable over a period of not more than 10 years.

          (e) Each loan shall be secured by one-half of the value of the vested
portion of the Participant’s Individual Account balance; shall bear interest at
a rate of one percent (1%) above the Prime Rate in effect on the last day of the
calendar quarter coincident with or next preceding the calendar quarter in which
the loan is applied for; shall be repaid in accordance with a reasonable
repayment schedule requiring substantially level payments of principal and
interest; and shall be evidenced by a written promissory note setting forth the
terms of the loan. A Participant may prepay the entire outstanding loan balance
without penalty. Except for an outstanding loan upon a Participant’s retirement,
Total and Permanent Disability or termination of employment pursuant to
subsection (i), all loans shall be repaid by payroll deduction.

          (f) There may be an administrative charge imposed on each new loan in
an amount determined by the Committee.

          (g) Each loan shall be considered a separate investment option of the
Individual Account of the Participant. Notwithstanding Section 4.1(c), when a
loan is made, the amount of the loan shall be withdrawn from sub-accounts within
the Participant Individual Account among the separate Investment Options in
which each sub-account is invested and transferred to a segregated loan account
maintained in his name. The loan amount shall be withdrawn from the sub-accounts
within the Individual Account in the following order: (1) the Partnership
Sub-Account; (2) the Pre-1999 Cash Match Sub-Account; (3) the Post-1999 Cash
Match Sub-Account; (4) the Pre-1999 Stock Match Sub-Account; (5) the Post-1999
Stock Match Sub-Account; (6) the vested portion of the Prior Employer Match
Sub-Account; (7) the vested portion of the Prior ESOP Employer Stock
Sub-Account; (8) the vested portion of the Prior ESOP Employer Contributions
Sub-Account; (9) the vested portion of the Prior Unilab Employer Contribution
Sub-Account; (10) the Prior LabOne Money Purchase Plan Sub-Account or the Prior
LabOne Employer Match Sub-Account as applicable; (11) the ESOP Diversification
Sub-Account; (12) the Rollover Sub-Account; (13) the Prior Plan Rollover
Sub-Account; (14) the Money Purchase Pension Plan Sub-Account; (15) the Prior
Plan Employer Contribution Sub-Account; (16) the Prior Profit Sharing
Sub-Account; (17) the Prior Plan Employer Qualified Sub-Account; (18) the
Qualified Nonelective Contribution Sub-Account; (19) the Employee Regular
Pre-Tax Sub-Account; (20) the Employee Pre-Tax Catch-Up Sub-Account; (21) the

64

--------------------------------------------------------------------------------



Employee After-Tax Sub-Account; (22) Vested Employer Stock Dividend Sub-Account;
and (23) Vested Money Purchase Plan Dividend Sub-Account. Within each
sub-account, the loan amount shall be withdrawn from the separate Investment
Options on a pro-rata basis based on the Participant’s outstanding Investment
Option specification. Payments of principal and interest against a loan shall
thereafter be allocated ratably among the sub-accounts from which the loan was
withdrawn and invested in accordance with a Participant’s outstanding Investment
Option specification.

          (h) In the event a Participant defaults on a loan from this Plan, the
Plan shall not foreclose on so much of the Participant’s Individual Account as
is given as collateral for the loan until a distributible event occurs under the
Plan. For purposes of this Plan and subject to subsection (j), a Participant
shall be deemed to be in default on a loan if he fails to make any installment
payment within 90 days after the due date for such payment. Except for purposes
of subsection (c), upon default, interest on the outstanding loan balance shall
cease to accrue.

          (i) In the event of the retirement, Total and Permanent Disability,
death, or termination of employment of a Participant, the unpaid balance of any
outstanding loan to such Participant, together with accrued interest, shall be
immediately due and payable and shall be satisfied out of the Participant’s
Individual Account prior to distribution (notwithstanding the provisions of
Section 12.5) if not satisfied by payment in full prior to such distribution.
Notwithstanding the preceding sentence, effective October 1, 2000, upon the
retirement, Total and Permanent Disability or termination of employment of a
Participant with an outstanding loan, such Participant may elect to make loan
payments out of his own personal funds under such procedures as have been
adopted by the Committee.

          (j) If an Employee who has an outstanding loan incurs a leave of
absence, ceases loan repayment, and his rate of pay (after income and employment
tax withholding) is not sufficient to meet the required repayment under the
terms of the loan, then the Committee shall not deem that a default has occurred
for a period equal to the lesser of (1) the length of the leave of absence, or
(2) one year. Upon the end of the period set forth in the preceding sentence,
the term of the Employee’s loan will be extended by the length of such period
(but in no event beyond the applicable maximum term set forth in subsection
(d)), and the Employee’s loan payments shall be reamortized over the remaining
period of repayments. Notwithstanding the preceding provisions, loan repayments
during a period of qualified military service will be

65

--------------------------------------------------------------------------------



suspended under this Plan as permitted under Code Section 414(u)(4). When an
Employee returns from the military service, the term of the Employee’s loan will
be extended by the length of the service (even if such extended repayment period
exceeds the applicable maximum term set forth in subsection (d)), and the
Employee’s loan payments shall be reamortized over the remaining period of
repayments.

          (k) The Committee shall apply the provisions of this Section in a
uniform and nondiscriminatory manner which is not inconsistent with Department
of Labor regulations at 29 C.F.R. §2550.408b-1.

          (l) A married CPF Pension Plan Participant or a married LabOne Pension
Participant may not make a loan under this Section 6.1 unless, during the 90-day
period ending on the date on which the loan is secured, his spouse has filed a
written consent with the Committee, consenting to such loan, which consent shall
be notarized, or witnessed by a member of the Committee, and shall acknowledge
the effect of the loan. The preceding sentence also shall apply to a married
AML-West Plan Participant who makes a loan under this Section 6.1 before May 1,
2003 and to a married Unilab Plan Participant who makes a loan under this
Section 6.1 before May 1, 2004.

          (m) Loans associated with Hurricane Katrina for an affected
Participant shall be subject to the following rules:

                    (1) The loan must be made after August 24, 2005 and no later
than December 31, 2007.

                    (2) Sections 6.1(c)(1) and (2) shall not be applicable and
the maximum loan shall be the lesser of $100,000 or the vested portion of the
Participant’s Individual Account on the date the loan is made.

                    (3) Notwithstanding the preceding, if a Participant has an
outstanding loan during the period from August 24, 2005 through December 31,
2006, any loan payments due on or after August 25, 2005 through December 31,
2006 may be deferred for one year (with subsequent repayments adjusted) and the
loan period may be extended for the period of delay.

6.2 Hardship Withdrawals

          (a) Upon making an Appropriate Request, and with the approval of the
Committee, a Participant shall be allowed to withdraw all or part of the value
of his Individual Account which is available under subsection (e) while still
employed by the Employer. Withdrawn amounts may

66

--------------------------------------------------------------------------------



not be repaid to the Trust Fund. Withdrawals shall be charged against the
sub-accounts within the Individual Account in the following order: (1) the
Vested Employer Stock Dividend Sub-Account (2) the Employee After-Tax
Sub-Account; (3) the Rollover Sub-Account; (4) the Prior Plan Rollover
Sub-Account; (5) the ESOP Diversification Sub-Account; (6) the Employee Regular
Pre-Tax Sub-Account; (7) the Employee Pre-Tax Catch-Up Sub-Account; (8) the
Pre-1999 Cash Match Sub-Account; (9) the Pre-1999 Stock Match Sub-Account; (10)
the vested portion of the Prior Employer Match Sub-Account; (11) the vested
portion of the Prior ESOP Employer Stock Sub-Account; (12) the vested portion of
the Prior ESOP Employer Contributions Sub-Account; (13) the vested portion of
the Prior Unilab Employer Contribution Sub-Account; (14) the Prior LabOne
Employer Match Sub-Account; (15) the Prior Profit Sharing Sub-Account; (16) the
Partnership Sub-Account; (17) the Prior Plan Employer Contribution Sub-Account;
and (18) the Prior Plan Employer Qualified Sub-Account. Within each sub-account,
withdrawals shall be charged against the separate Investment Options on a
pro-rata basis based on the Participant’s outstanding Investment Option
specification.

          (b) A Participant may only make a withdrawal under this Section 6.2 if
the withdrawal is made on account of an immediate and heavy financial need of
the Participant, as determined under subsection (c)(1), and is necessary to
satisfy the financial need, as determined under subsection (c)(2). The
determination of the existence of financial hardship and the amount necessary to
be withdrawn to satisfy the immediate financial need created by the hardship
shall be made by the Committee in a uniform and nondiscriminatory manner, in
accordance with the standards and restrictions set forth in subsection (c)
below. A Participant requesting a withdrawal hereunder may be required to submit
whatever documentation the Committee, in its sole discretion, deems necessary to
establish the existence of financial hardship and the amount necessary to be
withdrawn to satisfy the financial need created by the hardship.

          (c) (1) Immediate and heavy financial need. A withdrawal will be
considered to be made on account of an immediate and heavy financial need of the
Participant for purposes of subsection (b) only if it is for:

                              (A) Expenses for (or necessary to obtain) medical
care that would be deductible under Code Section 213(d) (determined without
regard to whether the expenses exceed 7.5% of adjusted gross income);

67

--------------------------------------------------------------------------------



                              (B) Costs directly related to the purchase of a
principal residence for the Participant (excluding mortgage payments);

                              (C) Payment of tuition, related educational fees,
and room and board expenses, for up to the next 12 months of post-secondary
education for the Participant, his spouse, children, or dependents (as defined
in Code Section 152 without regard to Code Sections 152(b)(1), (b)(2) and
(d)1)(B);

                              (D) Payments necessary to prevent the eviction of
the Participant from his principal residence or foreclosure on the mortgage of
the Participant’s principal residence;

                              (E) Payments for burial or funeral expenses for
the Participant’s deceased parent, spouse, children, or dependents (as defined
in Code Section 152 without regard to Code Section 152(d)(1)(B);

                              (F) Expenses for the repair of damage to the
Participant’s principal residence that would qualify for the casualty deduction
under Code Section 165 (determined without regard to whether the loss exceeds
10% of adjusted gross income); or

                              (G) Expenses associated with the Participant’s
hardship resulting from Hurricane Katrina provided such withdrawal is made on or
after August 24, 2005 and no later than December 31, 2007 and it is not in an
amount greater than $100,000.

                         (2) Amount necessary to satisfy the need. A withdrawal
will be considered to be in an amount necessary to satisfy a Participant’s need
under paragraph (1) for purposes of subsection (b) only if:

                              (A) It does not exceed the amount of the need
under paragraph (1) above;

                              (B) The Participant has obtained all non-hardship
distributions and non-taxable loans he is eligible for and is able to provide
collateral for under any plan the Employer may sponsor (including this Plan);

                              (C) The Participant may not make any Employee
Pre-Tax Contributions under Section 3.1 for a period of six months after his
withdrawal, nor may he make any other elective contributions to any Employer
plan as described in Treasury Regulation §1.401(k)-1(d)(2)(iv)(B)(4); and

                              (D) If a withdrawal is made pursuant to Section
6.2(c)(1)(G), then the requirements of Section 6.2(c)(2) shall not be
applicable.

68

--------------------------------------------------------------------------------



                                        Notwithstanding subparagraphs (A)
through (C), a Participant’s withdrawal may be considered to be in an amount
necessary to satisfy a need under paragraph (1) if it satisfies a method
prescribed by the Commissioner of Internal Revenue under Treasury Regulation
§1.401(k)-1(d)(2)(iv)(C).

                              (E) After December 31, 2007, a Participant may
make a hardship withdrawal under this Section 6.2 for the reasons described in
Sections 6.2(c)(1)(A), (C) and (E) as it relates to the Participant’s primary
Beneficiary in the same manner as a hardship withdrawal for a spouse or other
dependent. Said hardship withdrawal must satisfy all requirements of this
Section.

          (d) In addition to the amount necessary to meet the immediate
financial need created by the hardship, the Participant may, at his election,
also withdraw any amount necessary to cover withholding for federal income tax
purposes.

          (e) A Participant’s hardship withdrawal under this Section 6.2 shall
be limited to the aggregate of all his Employee Pre-Tax Contributions made prior
to the withdrawal (excluding earnings thereon allocated to his Employee Pre-Tax
Sub-Account as of a date after December 31, 1988), reduced by the amount of any
prior withdrawal of such Employee Pre-Tax Contributions, plus the value of his
Employee After-Tax Sub-Account, the value of his Rollover Sub-Account, the value
of his Prior Plan Rollover Sub-Account; the value of the ESOP Diversification
Sub-Account, the value of his Pre-1999 Cash Match Sub-Account, the value of his
Pre-1999 Stock Match Sub-Account, the value of the vested portion of his Prior
Employer Match Sub-Account, the value of the vested portion of his Prior ESOP
Employer Stock Sub-Account, the value of the vested portion of his Prior ESOP
Employer Contributions Sub-Account, the value of the vested portion of his Prior
Unilab Employer Contribution Sub-Account, the value of his Prior Profit Sharing
Sub-Account, the value of his Partnership Sub-Account, the value of his Prior
Plan Employer Contribution Sub-Account, and the value of his Prior Plan Employer
Qualified Sub-Account.

6.3 Non-Hardship Withdrawals

          (a) In addition to the withdrawals available under Section 6.2, but no
more than once in any 12-month period, a Participant shall be allowed to
withdraw all or part of the value of his Employee After-Tax Sub-Account for any
reason. Notwithstanding the preceding sentence, an AML-East Plan Participant
shall be allowed to make up to two withdrawals from his Employee

69

--------------------------------------------------------------------------------



After-Tax Sub-Account in any 12-month period. Within the Employee After-Tax
Sub-Account, withdrawals shall be charged against the separate Investment
Options on a pro-rata basis based on the Participant’s outstanding Investment
Option specification.

          (b) Effective January 1, 2002, in addition to the withdrawals
available under Section 6.2, a Participant shall be allowed to withdraw all or
part of the value of the vested portion of his Individual Account upon
attainment of age 59½. Withdrawals shall be charged against the sub-accounts
within the Individual Account in the following order: (1) Vested Employer Stock
Dividend Sub-Account; (2) the Employee After-Tax Sub-Account; (3) the Rollover
Sub-Account; (4) the Prior Plan Rollover Sub-Account; (5) the ESOP
Diversification Sub-Account; (6) the Employee Regular Pre-Tax Sub-Account; (7)
the Qualified Nonelective Contribution Sub-Account; (8) the Employee Pre-Tax
Catch-Up Sub-Account; (9) the Pre-1999 Cash Match Sub-Account; (10) the
Post-1999 Cash Match Sub-Account; (11) the Pre-1999 Stock Match Stock Match
Sub-Account; (12) the Post-1999 Stock Match Sub-Account; (13) the Prior Employer
Match Sub-Account; (14) the vested portion of the Prior ESOP Employer Stock
Sub-Account; (15) the vested portion of the Prior ESOP Employer Contributions
Sub-Account; (16) the vested portion of the Prior Unilab Employer Contribution
Sub-Account; (17) the Prior LabOne Employer Match Sub-Account, (18) the Prior
Profit Sharing Sub-Account; (19) the Partnership Sub-Account; (20) the Prior
Plan Employer Contribution Sub-Account; and (21) the Prior Plan Employer
Qualified Sub-Account.

          (c) In addition to the withdrawals available under Section 6.2, a
MedPlus Plan Participant, a LabPortal Plan Participant, an AML-East Plan
Participant, an AML-West Plan Participant, a Unilab Plan Participant, or a
LabOne 401(k) Plan Participant shall be allowed to withdraw all or part of the
value of his Prior Plan Rollover Sub-Account for any reason. Within the Prior
Plan Rollover Sub-Account, withdrawals shall be charged against the separate
Investment Options on a pro-rata basis based on the Participant’s outstanding
Investment Option specification.

          (d) Any withdrawal elected pursuant to this Section 6.3 shall be made
through an Appropriate Request. Any withdrawal elected under this Section 6.3
shall be paid as soon as administratively feasible following receipt of the
Appropriate Request. Withdrawn amounts may not be repaid to the Trust Fund.

70

--------------------------------------------------------------------------------



          (e) Notwithstanding any other provision of this Section 6.3, (1) in no
event may a CPF Pension Plan Participant be allowed to make a withdrawal from
his Money Purchase Pension Plan Sub-Account or may a LabOne Pension Plan
Participant be allowed to make a withdrawal from his Prior LabOne Money Purchase
Plan Sub-Account.

6.4 Withdrawal of Dividends

          (a) In accordance with uniform procedures established by the
Committee, a Participant:

                    (1) may elect on a quarterly basis to receive a direct
payment of cash dividends on Employer Stock otherwise allocable to his or her
Individual Account; or

                    (2) may reinvest such dividends, in which case they shall be
allocated to his or her Individual Account.

                    In the event a Participant who has not made an election
under Article V to commence receiving distribution of his or her Individual
Account does not file an election pursuant to this Section 6.4(a)(1), the
Participant will be deemed to have elected reinvestment in accordance with
subsection (2) above. If a Participant has made an election under Article V to
commence receiving distribution of his or her Individual Account which is
pending during the ten (10) business day period which begins fifteen (15)
business days prior to the dividend payment date, and does not file an election
pursuant to this Section 6.4(a)(1), the Participant will be deemed to have
elected reinvestment in accordance with subsection (2) above only with respect
to the portion of his or her Individual Account which is not being distributed.
If a Participant has made a request for a hardship withdrawal pursuant to
Section 6.2 which is pending during the ten (10) business day period which
begins fifteen (15) business days prior to the dividend payment date or has had
a hardship withdrawal approved during such period, the Participant will be
deemed to have elected a direct cash payment in accordance with subsection (1)
above for that quarterly dividend payment and such election will remain in
effect for future dividend payments until changed.

                    In no event shall any distribution of dividends paid into
the Trust Fund be made pursuant to this Section 6.4 later than ninety (90) days
following the end of the Plan Year in which dividends were paid into the Trust
Fund.

                    Stock dividends shall be reinvested in the Employer Stock
Fund.

71

--------------------------------------------------------------------------------



          (b) A Participant’s election to receive direct payment of dividends
under Section 6.4(a)(1) must be made during the ten (10) business day period
which begins fifteen (15) business days prior to the dividend payment date. The
dividends with respect to which a Participant may elect a direct payment under
Section 6.4(a)(1) are 100% of the cash dividends on shares of Employer Stock in
the Employer Stock Fund and allocated to the Participant’s Individual Account as
of the record date for the dividend (which, for Plan purposes, shall be
determined on the “ex dividend date,” e.g., three (3) business days prior to the
record date), provided, however, that the total cash dividend that would be
payable if the Participant elected a direct payment of 100% of dividends subject
to his or her election must equal or exceed a de minimis amount. The initial de
minimis amount is $10.

          (c) Any election under this Section 6.4 shall continue in effect until
revoked prospectively by the Participant. Any such election or revocation shall
be made at such time and in such manner as the Committee shall specify.

          (d) If, with respect to any cash dividends declared on shares of
Employer Stock, the Board or Committee authorizes the direct payment under
Section 6.4(a)(1) of less than 100% of such cash dividends, the Participant may
elect, in accordance with uniform procedures established by the Committee, a
direct payment under this Section 6.4 of any percentage permitted by the Board
or Committee.

6.5 Certain Dividends

          (a) Cash dividends on Employer Stock which are received on a
Participant’s Prior LabOne Employer Match Sub-Account, Prior ESOP Employer
Contribution Sub-Account, Prior Employer Match Sub-Account and Prior Unilab
Employer Contribution Sub-Account which are allocated to the Employer Stock Fund
shall be directed the Vested Employer Stock Dividend Sub-Account when received
by the Trust and shall become 100% vested upon receipt.

          (b) Cash dividends on Employer Stock which are received on a
Participant’s Prior LabOne Money Purchase Plan Sub-Account which are allocated
to the Employer Stock Fund shall be directed the Vested Money Purchase Plan
Dividend Sub-Account when received by the Trust and shall become 100% vested
upon receipt.

6.6 Qualified Reservist Distribution

          (a) Upon making an Appropriate Request, a Participant who is a member
of a reserve component or is ordered or called to active duty for a period in
excess of 179 days or an

72

--------------------------------------------------------------------------------



indefinite period shall be allowed to withdraw all or part of the value of his
Individual Account attributable to part or all of his Employee Pre-tax
Contributions.

          (b) In order to be eligible for a distribution described in (a) above,
the Participant must be ordered or called to active duty after September 11,
2001 and before December 31, 2007.

          (c) The distribution under this Section must be made during the period
beginning on the date of such order or call and ending no later than the close
of the period of active duty.

73

--------------------------------------------------------------------------------



ARTICLE VII
TRUST FUND

7.1 Contributions

          Contributions by the Employer and Participants as provided for in
Article III shall be paid over to the Trustee. All Contributions by the Employer
shall be irrevocable, except as otherwise provided in this Plan and may be used
only for the exclusive benefit of the Participants and their Beneficiaries.

7.2 Trustee

          The Corporation will maintain an agreement with the Trustee whereunder
the Trustee will receive, invest and administer as a trust fund Contributions
made under this Plan in accordance with the Trust Agreement.

          Such Trust Agreement is incorporated by reference as a part of the
Plan, and the rights of all persons entitled to benefits hereunder are subject
to the terms of the Trust Agreement. The Trust Agreement specifically provides,
among other things, for the investment and reinvestment of the Fund and the
income thereof, the management of the Fund, the responsibilities and obligations
of the Trustee, removal of the Trustee and appointment of a successor,
accounting by the Trustee and the disbursement of the Fund.

          Subject to a Participant’s Investment Option specification, the
Trustee shall, in accordance with the terms of such Trust Agreement, accept and
receive all sums of money paid to it from time to time by the Employer, and
shall hold, invest, reinvest, manage and administer such moneys and the
increment, increase, earnings and income thereof as a trust fund for the
exclusive benefit of the Participants and their Beneficiaries and for the
payment of reasonable expenses of administering the Plan.

7.3 Employer Stock Fund

          The Employer Stock Fund shall be invested in the common stock of the
Employer, provided such stock qualifies as qualifying employer securities within
the meaning of ERISA Section 407(d)(5). The portion of the Plan comprised of the
Employer Stock Fund shall be an employee stock ownership plan under Code Section
4975(e)(7) which shall include the share distribution requirements of Code
Section 409(h) and the participant pass through voting rights required under
Code Section 409(e). The level of Plan assets invested in such fund shall be

74

--------------------------------------------------------------------------------



determined by Participant’s Investment Option specifications, and may consist of
up to 100% of all Plan assets.

75

--------------------------------------------------------------------------------



ARTICLE VIII
FIDUCIARIES

8.1 General

          Each Fiduciary who is allocated specific duties or responsibilities
under the Plan or any Fiduciary who assumes such a position with the Plan shall
discharge his duties solely in the interest of the Participants and
Beneficiaries and for the exclusive purpose of providing such benefits as
stipulated herein to such Participants and Beneficiaries, or of defraying
reasonable expenses of administering the Plan. Each Fiduciary in carrying out
such duties and responsibilities shall act with the care, skill, prudence, and
diligence under the circumstances then prevailing that a prudent person acting
in a like capacity and familiar with such matters would use in exercising such
authority or duties.

          A Fiduciary may serve in more than one Fiduciary capacity and may
employ one or more persons to render advice with regard to his Fiduciary
responsibilities. If the Fiduciary is serving as such without compensation, all
expenses reasonably incurred by such Fiduciary shall be reimbursed by the
Employer or, at the Corporation’s direction, from the assets of the Trust.

          A Fiduciary may allocate any of his responsibilities for the operation
and administration of the Plan. In limitation of this right, a Fiduciary may not
allocate any responsibilities as contained herein relating to the management or
control of the Fund except (1) through the employment of an investment manager
as provided in Section 8.4 and in the Trust Agreement relating to the Fund, or
(2) to the extent Participants specify their own Investment Options.

8.2 Corporation

          The Corporation established and maintains the Plan for the benefit of
its Employees and those of participating Employers and of necessity retains
control of the operation and administration of the Plan. The Corporation is the
“administrator” of the Plan within the meaning of ERISA Section 3(16)(A). The
Corporation in accordance with specific provisions of the Plan has, as herein
indicated, delegated certain of these rights and obligations to the Employer,
the Trustee and the Committee and these parties shall be solely responsible for
these, and only these, delegated rights and obligations.

76

--------------------------------------------------------------------------------



8.3 Employer

          The Employer shall indemnify each member of the Board of Directors,
the Committee, and any of its employees to whom any fiduciary responsibility
with respect to the Plan is allocated or delegated, from and against any and all
liabilities, costs and expenses incurred by such persons as a result of any act
or omission to act in connection with the performance of their fiduciary duties,
responsibilities and obligations under the Plan and under ERISA, except for
liabilities and claims arising from such fiduciary’s willful misconduct or gross
negligence. For such purpose, the Employer may obtain, pay for and keep current
a policy or policies of insurance. Where such policy or policies of insurance
are purchased, there shall be no right to indemnification under this Section
8.3, except to the extent of any deductible amount under the policy or policies
or with regard to covered claims in excess of the insured amount. No Plan assets
may be used for any indemnification.

          The Employer shall supply such full and timely information for all
matters relating to the Plan as (a) the Committee, (b) the Trustee, and (c) the
accountant engaged on behalf of the Plan by the Corporation may require for the
effective discharge of their respective duties.

8.4 Trustee

          The Trustee, in accordance with the Trust Agreement, shall have
authority to manage the Fund, except that (1) the Committee may in its
discretion employ at any time and from time to time an investment manager (as
defined in section 3(38) of ERISA) to direct the Trustee with respect to all or
a designated portion of the assets comprising the Fund, and (2) Participants may
specify their own Investment Options.

8.5 Committee

          The Board shall appoint a Benefits Administration Committee of not
less than three persons to hold office during the pleasure of the Corporation.
No compensation shall be paid members of the Committee from the Fund for service
on such Committee.

          The Committee shall choose from among its members a chairman and a
secretary. Any action of the Committee shall be determined by the vote of a
majority of its members. Either the chairman or the secretary may execute any
certificate or other written direction on behalf of the Committee.

          The Committee shall hold meetings upon such notice, at such place or
places and at such time or times as the Committee may from time to time
determine. Meetings may be called by the

77

--------------------------------------------------------------------------------



chairman or any two members. A majority of the members of the Committee at the
time in office shall constitute a quorum for the transaction of business. The
Committee may also act by written consent in lieu of a meeting.

          A Committee member may resign at any time by giving written notice of
his resignation to the Corporation at least thirty days in advance, unless the
Corporation shall accept shorter notice. The Board shall appoint replacement
Committee members. Any Committee member who was employed by the Employer when
appointed to the Committee shall automatically be deemed to have resigned from
the Committee effective as of the date he ceases to be employed by the Employer,
unless the Corporation shall affirmatively act to keep said member on the
Committee.

          Nothing herein shall prevent a Committee member from being a
Participant, or from acting on Plan matters which affect himself by virtue of
affecting all Participants generally. However, a Committee member shall not act
on any matter which affects himself specially. If application of the preceding
sentence results in there not being a quorum to act on any matter, the
Corporation shall appoint the necessary number of temporary Committee members to
take the action.

          The Committee may add, change or delete the available Investment
Options at any time.

          In accordance with the provisions hereof, the Committee has been
delegated certain administrative functions relating to the Plan with all powers
necessary to enable it properly to carry out such duties.

          The Committee shall have discretionary authority to construe the Plan,
and to determine, consistent with the terms of the Plan, all questions that may
arise thereunder relating to (a) the eligibility of individuals to participate
in the Plan, (b) the amount of benefits to which any Participant or Beneficiary
may become entitled hereunder, and (c) any situation not specifically covered by
the provisions of the Plan. The determination of the Committee shall be final
and binding on all interested parties. All disbursements by the Trustee, except
for the ordinary expenses of administration of the Fund or the reimbursement of
reasonable expenses at the direction of the Corporation as provided herein,
shall be made upon, and in accordance with, the written directions of the
Committee. When the Committee is required in the performance of its duties
hereunder to administer or construe, or to reach a determination under any of
the provisions of the Plan, it shall do so on a uniform, equitable and
nondiscriminatory basis.

78

--------------------------------------------------------------------------------



8.6 Claims for Benefits

          All claims for benefits under the Plan shall be submitted to the
Committee which shall have the responsibility for determining the eligibility of
any Participant or Beneficiary for benefits. All claims for benefits shall be
made in writing and shall set forth the facts which such Participant or
Beneficiary believes to be sufficient to entitle him to the benefit claimed. The
Committee may adopt forms for the submission of claims for benefits in which
case all claims for benefits shall be filed on such forms. The Committee shall
provide Participants and Beneficiaries with all such forms.

          Upon receipt by the Committee of a claim for benefits, it shall
determine all facts which are necessary to establish the right of an applicant
to benefits under the provisions of the Plan and the amount thereof as herein
provided. The claimant shall be notified in writing by the Committee of its
decision with respect to such claimant’s claim within 90 days after the receipt
of written request for benefits.

          If any claim for benefits is denied, the notice shall be written in a
manner calculated to be understood by the claimant and shall include:

 

 

 

 

(a) The specific reason or reasons for the denial;

 

 

 

 

(b) Specific references to the pertinent Plan provisions on which the denial is
based;

 

 

 

 

(c) A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation why such material or
information is necessary;

 

 

 

 

(d) An explanation of the Plan’s claim review procedures; and

 

 

 

 

(e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following denial of his appeal.

          If special circumstances require an extension of time for processing
the initial claim, a written notice of the extension and the reason therefor
shall be furnished to the claimant by the Committee before the end of the
initial 90-day period. In no event shall such extension exceed 180 days after
the receipt of the initial claim for benefits.

8.7 Denial of Benefits – Review Procedure

          In the event a claim for benefits is denied, the claimant or his duly
authorized representative, at the claimant’s sole expense, may appeal the denial
by filing a written request for review with the Committee within 60 days of the
receipt of written notice of denial or 60 days from the date such claim is
deemed to be denied. In pursuing such appeal, the claimant or

79

--------------------------------------------------------------------------------



his duly authorized representative may review pertinent Plan documents, and may
submit issues and comments in writing.

          The decision on review shall be made by the Committee within 60 days
of receipt of the request for review, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered as
soon as possible, but not later than 120 days after receipt of a request for
review. If such an extension of time is required, written notice of the
extension shall be furnished to the claimant before the end of the original
60-day period, and such extension notice shall indicate the special circumstance
requiring an extension of the time and the date by which the Committee expects
to render a decision. The decision on review shall be in writing, shall be
written in a manner calculated to be understood by the claimant, and shall
include:

 

 

 

 

(a) The specific reason or reasons for the denial;

 

 

 

 

(b) Specific references to the pertinent Plan provisions on which the denial is
based;

 

 

 

 

(c) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of all documents, records or other
information relevant to the claimant’s claims; and

 

 

 

 

(d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

          If the decision on review is not furnished within the time specified
above, the claim shall be deemed denied on review. The decision of the Committee
upon review will be final and binding on all parties.

8.8 Records

          All acts and determinations of the Committee shall be duly recorded by
the secretary thereof and all such records, together with such other documents
as may be necessary in exercising its duties under the Plan shall be preserved
in the custody of such secretary. Such records and documents shall at all times
be open for inspection and for the purpose of making copies by any person
designated by the Corporation. The Committee shall provide such timely
information, resulting from the application of its responsibilities under the
Plan, as needed by the Trustee and the accountant engaged on behalf of the Plan
by the Corporation, for the effective discharge of their respective duties.

80

--------------------------------------------------------------------------------



8.9 Missing Persons

          If the Trustee is unable to make payment to any Participant or other
person to whom a payment is due under the Plan because it cannot ascertain the
identity or whereabouts of such Participant or other person after reasonable
efforts have been made to identify or locate such person (including a notice of
the payment so due mailed to the last known address of such Participant or other
person as shown on the records of the Employer), such payment and all subsequent
payments otherwise due to such Participant or other person shall be treated as
forfeited three (3) years after the date such payment first became due;
provided, however, that such payment and any subsequent payments shall be
reinstated retroactively no later than sixty (60) days after the date on which
the Participant or other person is identified or located.

81

--------------------------------------------------------------------------------



ARTICLE IX
AMENDMENT AND TERMINATION OF THE PLAN

9.1 Amendment of the Plan

          The Chief Executive Officer, the President and the Vice President of
Human Resources, and any other officer of the Corporation who is authorized by
the Board of Directors, shall have the right at any time, with approval of the
Board, to amend the Plan in whole or in part, including retroactively to the
extent necessary. Notwithstanding the preceding sentence, (a) for amendments
effective prior to October 16, 2001, such Board approval shall not be required
for (i) any technical or clarifying amendment deemed necessary or appropriate to
facilitate the administration, management or interpretation of the Plan or to
conform the Plan thereto or to qualify and maintain the Plan as a plan meeting
the requirements of the Code or any other applicable law, or (ii) any amendment
adding or modifying an operational provision resulting from a corporate
transaction (e.g., service-related issues); and (b) for amendments effective on
or after October 16, 2001, such Board approval shall not be required for (i) any
amendment that does not increase the benefits under the Plan or otherwise
increase the Corporation’s costs with respect to the Plan, or (ii) after
December 31, 2006, the participation in the Plan as a participating employer of
any organization whether or not it is affiliated with the Corporation. The
duties, powers and liability of the Trustee hereunder shall not be increased
without its written consent. The amount of benefits which at the later of the
adoption or effective date of such amendment shall have accrued for any
Participant or Beneficiary hereunder shall not be adversely affected thereby. No
such amendment shall have the effect of revesting in the Employer any part of
the principal or income of the Fund. No amendment may eliminate or reduce any
early retirement benefit or subsidy that continues after retirement or optional
form of benefit. Unless expressly provided for in an amendment, it shall not
affect the rights and obligations of any Participant who terminated employment
prior to the effective date of the amendment.

9.2 Termination of the Plan

          The Corporation expects to continue the Plan indefinitely, but
continuance is not assumed as a contractual obligation and each Employer
reserves the right at any time by action of its board of directors to terminate
the Plan as applicable to itself. If an Employer terminates or

82

--------------------------------------------------------------------------------



partially terminates the Plan or permanently discontinues its Contributions at
any time, each Participant affected thereby shall be then fully vested in his
Individual Account.

          In the event of termination of the Plan by an Employer, the Committee
shall value the Fund as of the date of termination. That portion of the Fund
applicable to any Employer for which the Plan has not been terminated shall be
unaffected. The Individual Accounts of the Participants and Beneficiaries
affected by the termination, as determined by the Committee, shall continue to
be administered as a part of the Fund or distributed to such Participants or
Beneficiaries pursuant to Section 5.6 as the Committee, in its sole discretion,
shall determine. Any distributions upon plan termination of amounts attributable
to Employee Pre-Tax Contributions and amounts held in a Participant’s Prior Plan
Employer Qualified Sub-Account shall only be made to the extent permissible by
Code Section 401(k)(10).

83

--------------------------------------------------------------------------------



ARTICLE X
PROVISIONS RELATIVE TO EMPLOYERS INCLUDED IN PLAN

10.1 Method of Participation

          Any organization, whether or not it is affiliated with the
Corporation, may, with the consent of the Corporation, adopt the Plan. In order
for an organization that is not affiliated with the Corporation under Code
Sections 414(b), (c), (m) or (o) to adopt the Plan, appropriate action is
required by the board of directors (or other governing body) of such adopting
organization and by a duly-authorized officer of the Corporation. An affiliated
organization shall adopt the Plan pursuant to an authorized signature under
Section 9.1 of the Plan. Any unaffiliated organization which becomes a party to
the Plan shall thereafter promptly deliver to the Corporation hereof a certified
copy of the resolutions or other documents evidencing its adoption of the Plan
and also a written instrument showing the Corporation’s approval of such
organization’s becoming a party to the Plan.

10.2 Withdrawal

          Any one or more of the Employers included in the Plan may withdraw
from the Plan at any time by giving six months advance notice in writing to the
Board and the Committee (unless a shorter notice shall be agreed to by the
Board) of its or their intention to withdraw. Upon receipt of notice of any such
withdrawal, the Committee shall certify to the Trustee the equitable share of
such withdrawing Employer in the Fund (to be determined by the Committee).

          The Trustee shall thereupon set aside from the Fund then held by it
such securities and other property as it shall, in its sole discretion, deem to
be equal in value to such equitable share. If the Plan is to be terminated with
respect to such Employer, the amount set aside shall be dealt with in accordance
with the provisions of Section 9.2. If the Plan is not to be terminated with
respect to such Employer, the Trustee shall pay such amount to such trustee as
may be designated by such withdrawing Employer, and such securities and other
property shall thereafter be held and invested as a separate trust of the
Employer which has so withdrawn, and shall be used and applied according to the
terms of a new agreement and declaration of trust between the Employer so
withdrawing and the trustee so designated.

          Neither the segregation of the Fund assets upon the withdrawal of an
Employer, nor the execution of any new agreement and declaration of trust
pursuant to any of the provisions of this

84

--------------------------------------------------------------------------------



Section 10.2, shall operate to permit any part of the corpus or income of the
Fund to be used for or diverted to purposes other than for the exclusive benefit
of Participants and Beneficiaries or to defray reasonable costs of administering
the Plan and Trust.

85

--------------------------------------------------------------------------------



ARTICLE XI
TOP-HEAVY PROVISIONS

11.1 Determination of Top-Heavy

          (a) (1) The Plan will be considered a Top-Heavy Plan for any Plan Year
if as of the Determination Date (A) the value of the Individual Accounts of
Participants who are Key Employees as of such Determination Date exceeds 60% of
the value of the Individual Accounts of all Participants determined as of such
Determination Date, excluding former Key Employees (the “60% Test”) or (B) the
Plan is part of a Required Aggregation Group which is Top-Heavy. Notwithstanding
the results of the 60% Test, the Plan shall not be considered a Top-Heavy Plan
for any Plan Year in which the Plan is a part of a Required or Permissive
Aggregation Group which is not Top-Heavy.

                    (2) For purposes of the 60% Test,

                              (A) all distributions made from Individual
Accounts within the one-year period ending on the Determination Date (or, in the
case of any distribution made for any reason other than separation from service,
death, or disability, within the five-year period ending on the Determination
Date) shall be taken into account;

                              (B) if any Participant is a non-Key Employee with
respect to the Plan for any Plan Year, but such Participant was a Key Employee
with respect to the Plan for any prior Plan Year, the Individual Account of such
Participant shall not be considered; and

                              (C) If a Participant has not performed any service
for the Employer or any Affiliate which maintains the Plan at any time during
the one-year period ending on the Determination Date, the Individual Account of
such Participant shall not be considered.

          (b) Minimum Allocations: Notwithstanding Sections 4.3 and 4.4, for any
Plan Year during which the Plan is a Top-Heavy Plan, the rate of Employer
Matching Contributions and Discretionary Contributions for such Plan Year
allocated to the Individual Accounts of Participants who are non-Key Employees
and who remain employed by the Employer (or any Affiliate) at the end of the
Plan Year (regardless of any such Participant’s hours of service or level of
compensation during the Plan Year) shall be not less than the lesser of:

                    (1) three percent (3%) of such non-Key Employee
Participant’s Section 415 Compensation; or

86

--------------------------------------------------------------------------------



                    (2) the highest aggregate percentage of Section 415
Compensation at which Employer Matching Contributions, Discretionary
Contributions, and Employee Pre-Tax Contributions are made (or required to be
made) and allocated under Article IV for any Key Employee for the Plan Year.

          If a Participant is covered by more than one defined contribution plan
on account of his employment with the Employer and/or any Affiliate, the minimum
allocation required by this Section shall be determined by aggregating the
allocations under all such plans.

          (c) Impact on Minimum Benefits where Employer Maintains Both Defined
Benefit and Defined Contribution Plans: If the Employer (or any Affiliate)
maintains a defined benefit plan in addition to this defined contribution plan,
both of which are Top-Heavy, then:

                    (1) in the case of non-Key Employee Participants covered
only by the defined benefit plan, the minimum benefit under the defined benefit
plan shall be provided; and

                    (2) in the case of non-Key Employee Participants not covered
by the defined benefit plan or covered by both plans, a minimum allocation of
five percent (5%) of such non-Key Employee Participant’s Section 415
Compensation shall be provided. If a Participant is covered by more than one
defined contribution plan on account of his employment with the Employer and/or
any Affiliate, the minimum allocation required by this Section shall be
determined by aggregating the allocations under all such defined contribution
plans.

11.2 Top-Heavy Definitions

          Determination Date – With respect to any Plan Year, the last day of
the preceding Plan Year.

          Key Employee – Any Employee or former Employee who at any time during
the Plan Year containing the Determination Date is or was (1) an officer of the
Employer having annual Section 415 Compensation for such Plan Year which is in
excess of $130,000 (as adjusted pursuant to Code Section 416(i)(1)(A)) (but in
no event shall the number of officers taken into account as Key Employees exceed
the lesser of (A) 50 or (B) the greater of 3 or 10% of all employees); (2) a
five-percent owner of the Employer; or (3) a one-percent owner of the Employer
who has annual Section 415 Compensation of more than $150,000. For purposes of
determining five-percent and one-percent owners, neither the aggregation rules
nor the rules of subsections (b), (c) and (m) of Code Section 414 apply.
Beneficiaries of an Employee acquire the character of the Employee who performed
services for the Employer. Also, inherited benefits

87

--------------------------------------------------------------------------------



will retain the character of the benefits of the Employee who performed services
for the Employer. A non-Key Employee is any Employee who is not a Key Employee,
or who is a former Key Employee.

          Permissive Aggregation Group – Each employee pension benefit plan
maintained by the Employer (or any Affiliate) which is considered part of the
Required Aggregation Group, plus one or more other employee pension benefit
plans maintained by the Employer (or any Affiliate) that are not part of the
Required Aggregation Group but that satisfy the requirements of Section
401(a)(4) and Section 410 of the Code when considered together with the Required
Aggregation Group.

          Required Aggregation Group – Each employee pension benefit plan
maintained by the Employer (or any Affiliate), whether or not terminated, in
which a Key Employee participates in the Plan Year containing the Determination
Date or any of the four preceding Plan Years, and each other employee pension
benefit plan maintained by the Employer (or any Affiliate), whether or not
terminated, in which no Key Employee participates but which during the same
period enables any employee pension benefit plan in which a Key Employee
participates to meet the requirements of Code Section 401(a)(4) or 410.

88

--------------------------------------------------------------------------------



ARTICLE XII
MISCELLANEOUS

12.1 Governing Law

          The Plan shall be construed, regulated and administered according to
the laws of the state of New Jersey, except in those areas preempted by the laws
of the United States of America.

12.2 Construction

          The headings and subheadings in the Plan have been inserted for
convenience of reference only and shall not affect the construction of the
provisions hereof. In any necessary construction, the masculine shall include
the feminine and the singular the plural, and vice versa.

12.3 Administration Expenses

          The expenses of administering the Fund and the Plan may be paid either
by the Employer or from the Fund, as directed by the Corporation.

12.4 Participant’s Rights; Acquittance

          No Participant in the Plan shall acquire any right to be retained in
the Employer’s employ by virtue of the Plan, nor, upon his dismissal, or upon
his voluntary termination of employment, shall he have any right or interest in
and to the Fund other than as specifically provided herein. The Employer shall
not be liable for the payment of any benefit provided for herein. All benefits
hereunder shall be payable only from the Fund.

12.5 Spendthrift Clause

          Except as provided by a qualified domestic relations order within the
meaning of ERISA Section 206(d)(3) and, except pursuant to certain judgments and
settlements under ERISA Section 206(d)(4), none of the benefits, payments,
proceeds, or distributions under this Plan shall be subject to the claim of any
creditor of a Participant or a Beneficiary hereunder or to any legal process by
any creditor of a Participant or Beneficiary. Neither a Participant nor
Beneficiary shall have any right to alienate, commute, anticipate, or assign any
of the benefits, payments, proceeds or distributions under this Plan.

12.6 Merger, Consolidation or Transfer

          In the event of the merger or consolidation of the Plan with another
plan or transfer of assets or liabilities from the Plan to another plan, each
then Participant or Beneficiary shall not, as a result of such event, be
entitled on the day following such merger, consolidation or transfer

89

--------------------------------------------------------------------------------



under the termination of the Plan provisions to a lesser benefit than the
benefit he was entitled to on the day prior to the merger, consolidation or
transfer if the Plan had then terminated.

          The Trustee possesses the specific authority to enter into merger
agreements or direct transfer of asset agreements with the trustees of other
retirement plans described in Code Section 401(a), including any elective
transfer, and to accept the direct transfer of plan assets, or to transfer plan
assets, as a party to any such agreement, upon written direction of the
Committee.

12.7 Mistake of Fact

          Notwithstanding anything herein to the contrary, upon the Employer’s
request, a Contribution which was made by a mistake of fact, or conditioned upon
initial qualification of the Plan or upon the deductibility of the Contribution
under Code Section 404, may be returned to the Employer by the Trustee within
one (1) year after the payment of the Contribution, the denial of the
qualification or the disallowance of the deduction (to the extent disallowed),
whichever is later. For purposes of the preceding sentence, all contributions to
the Plan made before receipt of a favorable determination letter on
qualification from the Internal Revenue Service shall be conditioned on the
Plan’s initial qualification, and all contributions, whenever made, shall be
conditioned on their deductibility under Code Section 404.

12.8 Counterparts

          The Plan and the Trust Agreement may be executed in any number of
counterparts, each of which shall constitute but one and the same instrument and
may be sufficiently evidenced by any one counterpart.

12.9 Transitional Rule

          Notwithstanding any provision in this Plan to the contrary, no
contribution by or on behalf of any Participant shall be made under this Plan
for any period during which any contribution by or on behalf of such Participant
is made while such Participant is a participant in a Merged Plan.

90

--------------------------------------------------------------------------------



ARTICLE XIII
ADOPTION OF THE PLAN

          Anything herein to the contrary notwithstanding, this amended and
restated Plan is adopted and maintained under the condition that it is qualified
by the Internal Revenue Service under Code Section 401(a) and that the Trust
hereunder is exempt under Code Section 501(a).

          As evidence of its adoption of the Plan, Quest Diagnostics
Incorporated (DE) has caused this instrument to be signed by its authorized
officer this ___ day of __________, ______, effective as of January 1, 2007,
except as otherwise provided herein.

 

 

 

 

 

ATTEST:

 

QUEST DIAGNOSTICS INCORPORATED (DE)

 

 

 

 

 

 

 

 

By:

 

 (SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

(Title)

 

91

--------------------------------------------------------------------------------



Appendix A

The Effective Date for each Employer is set forth below:

 

 

Employer

Effective Date

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Quest Diagnostics Incorporated (DE)

October 1, 1973

Quest Diagnostics Incorporated (MI)

May 1, 1990

Quest Diagnostics LLC (CT)

January 1, 1994

Quest Diagnostics of Pennsylvania Inc. (DE)

July 1, 1993

MetWest Inc. dba Quest Diagnostics

April 1, 1994

Quest Diagnostics LLC (MA)

March 1, 1995

Quest Diagnostics Incorporated (MD)

January 1, 1995

Nichols Institute Diagnostics (CA)

January 1, 1995

Quest Diagnostics Incorporated (CA)

January 1, 1995

Quest Diagnostics LLC (IL)

January 1, 1999

Quest Diagnostics Clinical Laboratories, Inc. (DE) (f/k/a
SmithKline Beecham Clinical Laboratories, Inc.)

August 16, 1999

MedPlus, Inc.

January 1, 2002

Quest Diagnostics Venture LLC (PA)

November 15, 1997

Diagnostic Laboratory of Oklahoma

January 13, 2001

Quest Diagnostics Nichols Institute Inc.

January 1, 2003

Quest Diagnostics Incorporated (NV)

January 1, 2003

Associated Pathologists, Chartered

January 1, 2003

Associated Diagnostic Pathologists, Inc.

January 1, 2007

LabOne, Inc.

January 1, 2007

92

--------------------------------------------------------------------------------



Appendix B

The Merger Date for each Merged Plan is set forth below:

 

 

Name

Merger Date

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Advance Medical & Research Center, Inc. Retirement Plan

May 1, 1990

Continental Bio Clinical Laboratory Service, Inc. Profit Sharing and Retirement
Savings Plan

January 1, 1992

Statlab, Inc. Retirement Plan

March 1, 1993

CPF/MetPath Savings and Retirement Plan

July 1, 1993

Clinical Pathology Facility, Inc. Pension Plan

July 1, 1993

DeYor Laboratories 401(k) Profit Sharing Plan and Trust

January 1, 1994

The Profit Sharing Plan and Trust Agreement for Employees of MetWest Inc.

April 1, 1994

Maryland Medical Laboratory, Inc. 401(k) Profit Sharing Plan and Trust

January 1, 1995

Nichols Institute 401(k) Plan

January 1, 1995

Podiatric Pathology Laboratories, Inc. Profit Sharing Plan

January 1, 1995

MedPlus, Inc. 401(k) Plan

January 2, 2002

LabPortal, Inc. 401(k) Plan

July 1, 2002

AML-East 401(k) Plan

January 3, 2003

APL Healthcare Group Inc. Profit Sharing and 401(k) Plan

January 3, 2003

Clinical Diagnostics Services 401(k) Plan

June 2, 2003

Unilab 401(k) Plan

January 2, 2004

LabOne, Inc. Profit Sharing 401(k) Plan

March 1, 2007

LabOne, Inc. Money Purchase Pension Plan

March 1, 2007

          There are several different Merger Dates for Participants who were
former participants in the Damon Plan, depending on the Damon Corporation entity
with which such former participant was employed before transferring to an
Employer:

93

--------------------------------------------------------------------------------




 

 

Name of Entity

Merger Date

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

American Health Resources, Inc.

January 1, 1994

Damon Clinical Laboratories, Inc. (FL)

January 1, 1994

Damon Clinical Laboratories, Inc. (MA) – Connecticut locations

January 1, 1994

Damon Clinical Laboratories, Inc. (PA)

January 1, 1994

Damon Clinical Laboratories, Inc. (TX) – Kansas and Missouri locations

January 1, 1994

Damon Corporation

January 1, 1994

Health Care Laboratories, Inc.

January 1, 1994

Damon Clinical Laboratories, an Illinois general partnership

March 1, 1994

Damon Clinical Laboratories, Inc. (AZ)*

April 1, 1994

Damon Clinical Laboratories, Inc. (TX) – All locations other than Kansas and
Missouri*

April 1, 1994

Damon Clinical Laboratories – Houston, Inc.*

April 1, 1994

New York Damon Clinical Laboratories, Inc.

April 1, 1994

Damon Clinical Laboratories, Inc. (MA) – All locations other than Connecticut**

May 1, 1994

Damon Clinical Laboratories – Pittsburgh, Inc.

June 1, 1994


 

 

  *

As of January 1, 1994, individuals who had been employed with these entities
became employees of MetWest Inc., but continued to participate in the Damon Plan
through March 31, 1994.

 

 

**

As of January 1, 1994, individuals who had been employed with this entity became
employees of MetPath New England Inc., but continued to participate in the Damon
Plan through April 30, 1994.

94

--------------------------------------------------------------------------------



Appendix C

          All distributions under the Plan made on or after January 2, 2001 and
prior to March 1, 2002 shall be based upon the value of the Participant’s
Individual Account as determined under the provisions of this Appendix C.

          (a)  The value of a Participant’s Individual Account upon a
distribution hereunder shall be the sum of paragraphs (1)-(12) below, where:

                    (1) is the product of (A) the closing Net Asset Value of the
Fidelity Contrafund on the Valuation Date, and (B) the number of shares of such
fund allocated to the Participant’s Individual Account as of such Valuation
Date;

                    (2) is the product of (A) the closing Net Asset Value of the
Fidelity Diversified International Fund on the Valuation Date, and (B) the
number of shares of such fund allocated to the Participant’s Individual Account
as of such Valuation Date.

                    (3) is the product of (A) the closing Net Asset Value of the
Fidelity Equity-Income Fund on the Valuation Date, and (B) the number of shares
of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (4) is the product of (A) the closing Net Asset Value of the
Fidelity Growth & Income Portfolio on the Valuation Date, and (B) the number of
shares of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (5) is the product of (A) the closing Net Asset Value of the
Fidelity Low Priced Stock Fund on the Valuation Date, and (B) the number of
shares of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (6) is the product of (A) the closing Net Asset Value of the
Fidelity Magellan Fund on the Valuation Date, and (B) the number of shares of
such fund allocated to the Participant’s Individual Account as of such Valuation
Date;

                    (7) is the product of (A) the closing Net Asset Value of the
Fidelity OTC Portfolio on the Valuation Date, and (B) the number of shares of
such fund allocated to the Participant’s Individual Account of such Valuation
Date;

                    (8) is the product of (A) the closing Net Asset Value of the
Fidelity Puritan Fund on the Valuation Date, and (B) the number of shares of
such fund allocated to the Participant’s Individual Account as of such Valuation
Date;

95

--------------------------------------------------------------------------------



                    (9) is the product of (A) the closing Net Asset Value of the
Fidelity Spartan U.S. Equity Index Fund on the Valuation Date, and (B) the
number of shares of such fund allocated to the Participant’s Individual Account
as of such Valuation Date;

                    (10) is the product of (A) the closing Net Asset Value of
the Fidelity U.S. Bond Index Fund on the Valuation Date, and (B) the number of
shares of such fund allocated to the Participant’s Individual Account as of such
Valuation Date;

                    (11) is the number of shares of the Managed Income Portfolio
allocated to the Participant’s Individual Account as of such Valuation Date; and

                    (12) is the product of (A) the per unit value of the
Employer Stock Fund, the Corning Stock Fund and the Covance Stock Fund on the
Valuation Date, and (B) number of units of such fund allocated to the
Participant’s Individual Account as of such Valuation Date.

96

--------------------------------------------------------------------------------